     Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 1 of 73


 1   KEKER, VAN NEST & PETERS LLP
     ELLIOT R. PETERS - #158708
 2   epeters@keker.com
     LAURIE CARR MIMS - #241584
 3   lmims@keker.com
     CODY S. HARRIS - #255302
 4   charris@keker.com
     ELIZABETH K. MCCLOSKEY - #268184
 5   emccloskey@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Plaintiff Genentech, Inc.

 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11   GENENTECH, INC.,                              Case No.
12                  Plaintiff,                     COMPLAINT FOR:
13          v.                                         1. MISAPPROPRIATION OF TRADE
                                                          SECRETS IN VIOLATION OF 18 U.S.C.
14   JHL BIOTECH, INC., XANTHE LAM, an                    § 1836 et seq.
     individual, ALLEN LAM, an individual,
15   JAMES QUACH, an individual, RACHO                 2. MISAPPROPRIATION OF TRADE
     JORDANOV, an individual, ROSE LIN, an                SECRETS IN VIOLATION OF CAL.
16   individual, JOHN CHAN, an individual,
      and DOES 1-50,                                      CIV. CODE § 3426 et seq.
17
                    Defendants.                        3. CONSPIRACY TO MISAPPROPRIATE
18                                                        TRADE SECRETS
19                                                     4. BREACH OF WRITTEN CONTRACT
20
                                                       5. INTENTIONAL INTERFERENCE WITH
21                                                        CONTRACTUAL RELATIONS

22                                                     6. BREACH OF DUTY OF LOYALTY
23                                                     7. AIDING AND ABETTING BREACH OF
                                                          DUTY OF LOYALTY
24
                                                       8. VIOLATION OF COMPUTER FRAUD
25
                                                          AND ABUSE ACT, 18 U.S.C. § 1030
26
                                                       9. CONSPIRACY TO VIOLATE THE
27                                                        COMPUTER FRAUD AND ABUSE ACT

28                                                     10. VIOLATION OF THE CALIFORNIA
                                                   1
                                               COMPLAINT
                                                 Case No.
          Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 2 of 73


 1                                                               COMPUTER DATA ACCESS AND
                                                                 FRAUD ACT, CAL. PENAL CODE
 2                                                               § 502
 3
                                                                 DEMAND FOR JURY TRIAL
 4

 5

 6

 7

 8               Plaintiff Genentech, Inc. (“Genentech”) alleges as follows:
 9   I.         INTRODUCTION
10              1.     This lawsuit concerns the brazen theft of trade secrets from Genentech, Inc., a
11   global leader in biopharmaceutical research, development, and manufacturing, to benefit JHL
12   Biotech, Inc. (“JHL”), a biotech company whose primary focus is on developing and marketing
13   “biosimilar” versions of Genentech’s innovative medicines.
14              2.     Documentary evidence, including emails, text messages, Skype logs, audit records,
15   and other documents—as well as admissions from two of the named defendants—all make clear
16   that former Genentech employees and others at JHL conspired to give JHL an illegal and corrupt
17   advantage in the biotechnology industry by stealing Genentech’s trade secrets and other
18   confidential and proprietary information relating to Genentech’s medicines and manufacturing
19   processes.
20              3.     The United States Government has indicted three former Genentech employees—
21   Xanthe Lam, Ph.D., Allen Lam1, and James Quach—for criminal trade secret theft stemming
22   from the conduct alleged in this complaint. The government has also indicted John Chan, a
23   former JHL formulation scientist who worked closely with Xanthe Lam on JHL’s biosimilar
24   development program. Although criminal sanctions are warranted, this lawsuit seeks injunctive
25   relief and civil damages from JHL and the individuals who conspired to steal Genentech’s trade
26   secrets.
27
     1
28     Because Defendants Xanthe Lam, Ph.D. and Allen Lam share the same last name, they are
     referred to in this Complaint as “Xanthe” and “Allen” respectively.
                                                          2
                                                    COMPLAINT
                                                      Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 3 of 73


 1          4.      JHL’s theft was extensive and the stolen trade secrets concern some of the most

 2   critical facets of Genentech’s business, including Genentech’s proprietary, FDA-approved

 3   analytical methods, formulation know-how, quality acceptance criteria, and manufacturing

 4   protocols and procedures for establishing and maintaining safe, sterile manufacturing facilities

 5   and equipment. Each stolen trade secret, standing alone, represents Genentech’s hard work and

 6   investment, and would aid a competitor looking for a shortcut to developing and marketing its

 7   own rival medicine. Taken together as a compilation, the stolen information provides a roadmap

 8   for JHL to produce biosimilar versions of Genentech’s medicines, thereby achieving through theft

 9   what Genentech accomplished through diligence, trial-and-error, hard-won know-how, and

10   significant investment of time and money.

11          5.      These trade secrets—many of which are embodied in documents that Defendants

12   secretly downloaded from Genentech’s secure electronic document repositories over several

13   years—are highly confidential and closely guarded from public disclosure.

14          6.      The stolen trade secrets are extremely valuable, and have already yielded tangible

15   results for JHL as it seeks to compete in the rapidly growing biosimilar industry. Bringing a

16   biopharmaceutical medicine—even a biosimilar version—through the complex cell culture-

17   manufacturing process to the patient is a long, laborious, and costly process. By stealing

18   Genentech’s trade secrets, JHL has dramatically accelerated its progress on the development of

19   competing drugs, providing it with an unfair advantage not only vis-à-vis Genentech, but also

20   with respect to other biosimilar manufacturers who are playing by the rules and competing

21   lawfully.

22          7.      Genentech understands that, as a world leader in biopharmaceutical research,

23   development, and manufacturing, it faces competition from many different companies worldwide.

24   When that competition is fair and legal, Genentech welcomes it—honest competition pushes the

25   industry to strive for excellence and can lead to more treatment options for patients. But while

26   developing, manufacturing, and marketing biosimilars and other competing biologic therapies is

27   lawful, doing so with stolen know-how is clearly not.

28          8.      JHL’s founders—Racho Jordanov and Rose Lin—are former Genentech

                                                       3
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 4 of 73


 1   employees, and Jordanov touts the presence of numerous Genentech alumni in JHL’s workforce

 2   as a strategic advantage for his company. In seeking to loot Genentech’s trade secrets, Jordanov,

 3   Lin, and JHL found willing accomplices in Xanthe Lam and her husband, Allen Lam.

 4          9.      Xanthe’s participation in the scheme to steal Genentech’s trade secrets occurred

 5   while she was a Genentech employee. As a senior scientist with more than 30 years of

 6   experience at Genentech, Xanthe was entrusted with access to some of Genentech’s most

 7   precious and closely guarded intellectual property. Her work touched on many of the medicines

 8   Genentech has discovered and developed, including Pulmozyme®, Rituxan®, Herceptin®,

 9   Avastin®, and Tecentriq®. Xanthe’s senior role gave her access to Genentech’s secure document

10   repositories, and an array of other files and information that Genentech keeps secret in order to

11   protect their value.

12          10.     Xanthe was bound by Genentech’s Code of Conduct, which expressly prohibited

13   her from disclosing Genentech’s confidential and proprietary information, and from consulting

14   for other biotech companies while she was a Genentech employee. Xanthe had also signed

15   Genentech’s Proprietary Information Agreement, which required her to guard Genentech’s

16   confidential, proprietary, and trade secret information from improper disclosure to competitors

17   and third parties not authorized to receive it.

18          11.     Xanthe betrayed Genentech’s trust—as well as her contractual obligations and

19   fiduciary duties—by providing JHL with Genentech’s confidential and proprietary information,

20   including trade secret information that Genentech guards so carefully.

21          12.     JHL’s unlawful scheme commenced in 2013, when JHL founders Racho Jordanov

22   and Rose Lin solicited Xanthe and her husband to help JHL develop biosimilar versions of four

23   Genentech medicines: Rituxan®, Pulmozyme®, Herceptin®, and Avastin®. Allen Lam agreed

24   to serve as a consultant for JHL in exchange for fees as well as founder stock options

25   corresponding to tens of thousands of shares in the startup, and Xanthe began surreptitiously

26   working directly for JHL, while still serving as Principal Scientist at Genentech.

27          13.     From 2013 through the fall of 2017 (when Genentech fired Xanthe for the

28   misconduct described in this Complaint), the Lams provided JHL with confidential, proprietary,

                                                           4
                                                       COMPLAINT
                                                         Case No.
         Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 5 of 73


 1   and trade secret information from Genentech, at the behest of Jordanov and Lin, that helped

 2   accelerate JHL’s development of biosimilar versions of Genentech medicines.

 3           14.    During the spring of 2017, the conspiracy to steal Genentech’s trade secrets

 4   expanded to include Defendant and former-Genentech employee James Quach, whom Genentech

 5   fired in April 2017 for performance-related reasons. Xanthe helped recruit Quach to JHL.

 6           15.    Thereafter, on three separate occasions in July 2017, Xanthe improperly granted

 7   Quach unrestricted and unauthorized access to Genentech’s password-protected network. Quach

 8   used that access to download hundreds of confidential manufacturing protocols and procedures

 9   from Genentech’s secure document repository system. He saved those electronic documents to

10   an external storage device, and then took them with him to start a new job at JHL’s

11   manufacturing plant in China.

12           16.    The trade secret information stolen by the Defendants to benefit JHL included

13   Genentech’s validated proprietary analytical methods to test and ensure the stability, potency,

14   purity, chemical composition and identity, and quality of its Pulmozyme®, Rituxan®, Avastin®,

15   and Herceptin® medicines, and Genentech’s proprietary information regarding the development

16   and selection of a formulation for those four medicines. Through the Lams and Quach, JHL also

17   misappropriated Genentech’s proprietary protocols and systems for quality risk management;

18   environmental control in its manufacturing facilities; calibration, validation and maintenance of

19   manufacturing equipment; facility-wide testing, set-up and maintenance; and systems for

20   document management and data integrity.2

21           17.    The trade secrets JHL misappropriated are extremely valuable, especially to a

22   company racing to enter the biopharmaceutical market. Creating a biologic medicine is

23   extremely challenging, and requires a tremendous investment in time, money, research, human

24   resources, and technical know-how. Unlike traditional small molecule pharmaceuticals, which

25   are created through chemistry, biopharmaceuticals (also called “biologics”) are proteins (such as

26
     2
27    The trade secrets at issue in this lawsuit are listed in Genentech’s Statement Regarding Trade
     Secrets Pursuant to California Code of Civil Procedure Section 2019.210 (“2019.210 Statement”),
28   which Genentech is filing concurrently with this Complaint. The 2019.210 Statement details, with
     particularity, Genentech’s trade secrets, both in terms of standalone documents and compilations.
                                                       5
                                                 COMPLAINT
                                                   Case No.
         Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 6 of 73


 1   antibodies) that are created in genetically modified living cells. Over the past decade, a large and

 2   growing market for “biosimilar” versions of biopharmaceutical products (“biosimilars”) has

 3   emerged. Because different living cells can impart different properties to the final product, it is

 4   infeasible to produce biosimilars that are identical to the original brand-name product (the

 5   “reference medicine”) in the same way that a “generic” small molecule drug is. But they must be

 6   “highly similar” to the reference medicine for the relevant regulatory authorities to allow them

 7   onto the market. For example, to receive regulatory approval in Europe (one of JHL’s primary

 8   markets), a biosimilar manufacturer must show through a complex series of tests and analyses

 9   that there are “no clinically meaningful differences between the biosimilar and the reference

10   medicine in terms of safety, quality and efficacy.”3

11           18.    With the biosimilar market worldwide expected to reach $41.7 billion by 2024, a
12   number of well-established pharmaceutical companies and biotech startups are engaged in a high-
13   stakes race to be the first to create biosimilar versions of innovators’ medicines for which patent
14   protection has expired, and bring those biosimilar medicines to existing and/or emerging markets.
15           19.    Manufacturing a biosimilar product with the necessary degree of similarity to its
16   reference medicine is notoriously difficult. The modified cells used to produce biologics can be
17   sensitive to very minor changes in the manufacturing process. Small process differences may
18   significantly affect the drug’s properties and, accordingly, its chances for regulatory approval.
19   And, even after approval, maintaining consistent quality in manufacturing processes over the
20   long-term is crucial to both patient safety and commercial success; regulators expect biosimilar

21   manufacturers to demonstrate competency and manufacturing know-how sufficient to have

22   created a biosimilar medicine by themselves and to maintain quality manufacturing standards

23   without relying on another manufacturer’s methods. As some in the industry have observed, for

24   biosimilars, “the product is the process.” Erwin A. Blackstone & Joseph P. Fuhr, Jr., The

25   Economics of Biosimilars, Am. Health & Drug Benefits, Vol. 6, No. 8 (Sept./Oct. 2013)

26   (emphasis added).

27   3
       European Medicines Agency—Overview—Biosimilar Medicines
28   (http://www.ema.europa.eu/ema/index.jsp?curl=pages/medicines/general/general_content_00183
     2.jsp)
                                                        6
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 7 of 73


 1          20.     To safeguard the considerable investment and innovation required to develop and

 2   implement the complex manufacturing processes for a biologic medicine, Genentech and other

 3   manufacturers protect the important details of those processes and methods as confidential,

 4   proprietary, and trade secret information. Because biosimilar manufacturers will not have access

 5   to the innovator’s analytical methods, release tests, or quality specifications for a reference

 6   medicine, they must develop their own. The biosimilar manufacturer also will need to do side-

 7   by-side testing of its biosimilar product with the reference product using its own independently

 8   developed and validated tests or “assays.” Lastly, the biosimilar manufacturer must satisfy

 9   through an on-site inspection by regulatory authorities that its facilities and equipment meet the

10   rigorous quality standards mandated by “Good Manufacturing Practices” (“GMP”). Because

11   GMP is designed to ensure that biopharmaceuticals are consistently produced with the quality,

12   safety, and effectiveness necessary for use in humans, regulators often delay drug approvals

13   where there are problems identified with a manufacturer’s processes for manufacturing

14   operations. Developing validated GMP-compliant processes and protocols is therefore critical for

15   a biopharmaceutical manufacturer.

16          21.     Doing all this necessary work takes time and money, and an unscrupulous

17   manufacturer can save both by stealing information that took the innovator many years to develop

18   and refine at a cost of hundreds of millions of dollars. That is what JHL did here.

19          22.     Shortly after Allen began consulting for JHL in mid-2013, Xanthe began

20   downloading electronic copies of documents containing trade secrets relating to each of the

21   Genentech medicines that JHL intended to copy.

22          23.     Xanthe meticulously saved and organized the downloaded confidential Genentech

23   documents in a folder labeled “JHL,” which she created and maintained on her Genentech-issued

24   laptop computer.

25          24.     Xanthe’s JHL folder contained subfolders, four of which were named for a

26   Genentech medicine for which JHL hoped to develop a biosimilar version:

27   ///

28   ///

                                                         7
                                                   COMPLAINT
                                                     Case No.
       Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 8 of 73


 1

 2

 3

 4

 5

 6           Fig. 1, a screenshot from                                     the “JHL” folder located on

 7   Xanthe’s Genentech-issued laptop

 8           25.     Within each of these four subfolders, Xanthe carefully arranged confidential

 9   Genentech documents alongside JHL formulation and development documents. She then used

10   the information contained in the Genentech documents to edit and improve JHL’s documents and

11   processes, including by directly copying Genentech’s trade secret information into JHL’s

12   documents.

13           26.     All the while, JHL’s co-founders, Racho Jordanov and Rose Lin, well understood

14   that Xanthe was employed at Genentech. They knowingly received and utilized a significant

15   amount of stolen Genentech confidential materials and know-how, which JHL then put to use in

16   its own product development, formulation, manufacturing, and regulatory efforts.

17           27.     The scope of JHL’s conspiracy to steal Genentech’s trade secrets is vast, and the

18   intentional acts of theft and concealment in furtherance of that conspiracy are shocking. For

19   example, at Jordanov and Lin’s request, Xanthe took a month-long trip in December 2013 to

20   work as a “Visiting Scientist” in JHL’s laboratory in Taiwan. When her peers at Genentech

21   asked about her time away from work, she falsely described it as a “vacation.” But to a friend

22   outside of Genentech she revealed the truth in an email obtained by Genentech: “I have been at

23   JHL as a consultant on formulation development since Dec. 1st,” she said, adding that she had to

24   “go to the lab to coach and help” and had been placed “in charge of the company” while its senior

25   management was in the United States.

26           28.     Xanthe did not go to JHL’s lab empty-handed; she took along her Genentech-

27   issued laptop computer, which she had loaded with Genentech trade secret material in the JHL

28   subfolders described above, and connected it to JHL’s network while she worked in, and was in

                                                        8
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 9 of 73


 1   charge of, JHL’s lab developing biosimilars of Genentech medicines.

 2          29.      After returning home to California and going back to work at Genentech, Xanthe

 3   continued to work directly for JHL. She downloaded additional confidential Genentech

 4   documents into her JHL subfolders, and, used her personal email accounts to transmit the stolen

 5   information to her husband and to other JHL personnel. She also personally drafted and edited

 6   formulation documents, stability protocols and analytical methods for JHL’s biosimilars, inserting

 7   into those documents Genentech’s confidential specifications from the trade secret materials she

 8   had compiled. For example, a redlined draft of a JHL Stability Protocol found in Xanthe’s

 9   “Pulmozyme_JHL” folder shows that the identified author “Xanthe Lam” inserted edits and

10   comments into JHL’s document, including by changing certain of JHL’s testing parameters to

11   exactly match the confidential testing parameters in Genentech’s proprietary Stability Protocol for

12   Pulmozyme®.

13          30.      For his part, Allen Lam served as a consultant for JHL starting in 2013 through the

14   fall of 2015, and then again for several months during 2017. JHL listed Allen as its “Director,

15   Quality Control” in a June 2015 presentation. Like Xanthe, Allen often worked remotely for JHL

16   from the Lams’ home in South San Francisco, but he also spent periods of time on-site in Taiwan

17   and in JHL’s manufacturing facility in Wuhan, China.

18          31.      The Lams facilitated their illicit work for JHL by working closely with Defendant

19   John Chan, a family friend whom Xanthe recruited to JHL in 2014 to serve as the company’s

20   head of formulation and her “direct report.” Xanthe funneled Genentech’s trade secret

21   information to Chan during regular Skype calls, and occasionally through her husband. On one

22   such occasion, Xanthe sent an email to her husband attaching a confidential Genentech technical

23   report, instructing him to “[m]ake a hard copy of the report attached for John. Don’t give

24   him e-copy and tell him don’t show it to others.” Allen replied that he would follow those

25   instructions.

26          32.      Access to Genentech’s confidential, proprietary, and trade secret information

27   helped catapult JHL’s business trajectory. At an astonishing pace for a biotech startup with fewer

28   than 100 employees, JHL raised millions of dollars in private funding, went public on the Taiwan

                                                       9
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 10 of 73


 1   stock exchange, and managed to obtain approval from European regulatory authorities to launch a

 2   clinical trial of a Rituxan® biosimilar in less than four years. By December 2016, JHL had inked

 3   a $236 million deal with French multinational pharmaceutical company Sanofi S.A. (“Sanofi”),

 4   and the two companies are now well on their way to marketing JHL’s version of Rituxan® in

 5   China. JHL recently announced that it expects to start Phase III trials (typically the final stage of

 6   clinical testing required to support marketing approval) in Europe and in China during 2018.

 7          33.     JHL’s development of biosimilars to compete with three other Genentech

 8   medicines has also progressed at lightning speed:

 9                  a)       On February 22, 2018, JHL announced that it received approval from a

10   European authority to conduct Phase I clinical trials of its Herceptin® biosimilar, and began those

11   trials in March 2018.

12                  b)       On March 1, 2018, JHL became the first biosimilar manufacturer to receive

13   regulatory approval to conduct clinical trials of a biosimilar version of Pulmozyme®,

14   Genentech’s cystic fibrosis treatment.

15                  c)       On April 16, 2018, JHL received approval to conduct Phase I trials of its

16   biosimilar version of Avastin® in China, in addition to an ongoing Phase I trial of that product in

17   Bulgaria, which European authorities permitted in February 2018.

18                  d)       In July 2018, JHL announced that it received regulatory approval to

19   conduct its Phase I clinical trials of its Rituxan® biosimilar in China and its Phase III clinical trial

20   of its Rituxan® biosimilar globally.

21                  e)       In early August 2018, JHL announced that it had received positive

22   scientific advice from European regulators regarding planned Phase III clinical trials of its

23   Avastin® and Herceptin® biosimilars.

24          34.     Although JHL stands at the center of the conspiracy to profit from Genentech’s

25   trade secrets, the Lams’ treachery extends beyond that company. In the course of investigating

26   Xanthe’s illicit work for JHL, Genentech discovered that as long ago as 2009, Xanthe and her

27   husband also acted as paid consultants for two other Taiwanese biotech companies, Eusol and

28   Mycenax, without Genentech’s knowledge or consent. That unethical consulting relationship

                                                         10
                                                    COMPLAINT
                                                      Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 11 of 73


 1   ultimately led the Lams to JHL: Rose Lin, who was Eusol’s plant manager before co-founding

 2   JHL, first recruited Xanthe to Eusol, before later transitioning Xanthe’s unlawful work to JHL.

 3           35.    And in 2016 and 2017, two additional Taiwanese biotech companies,

 4   APBiociences, Inc. (“APBio”) and OBI Pharma, Inc. (“OBI”), leveraged Xanthe’s access to

 5   Genentech’s trade secrets for their own benefit, and to compete directly with Genentech’s

 6   medicines. APBio went so far as to list Xanthe as part of its “Leadership Team” in a presentation

 7   given to prospective investors—while Xanthe was still employed at Genentech.

 8           36.    Genentech first received notice of the wrongdoing alleged herein in October 2016,

 9   thanks to a confidential tip from a Genentech employee. Genentech launched an internal

10   investigation that ultimately revealed the facts alleged in this lawsuit. Genentech also promptly

11   reached out to the United States Attorney’s Office, which launched its own independent criminal

12   investigation. Careful not to interfere with the government’s criminal investigation or alert

13   Xanthe to it, Genentech allowed Xanthe to continue working while closely monitoring her

14   activities. Genentech also refrained from filing this lawsuit until the criminal investigation had

15   resulted in indictments.

16           37.    After the FBI executed a search warrant on Xanthe’s home on September 11,

17   2017, Genentech placed Xanthe on administrative leave, cutting off her access to Genentech’s

18   documents and computer systems. Genentech fired Xanthe for gross misconduct on October 13,

19   2017.

20           38.    On October 29, 2018, the United States Government indicted Xanthe Lam, her

21   husband, Allen Lam, James Quach, and John Chan for Theft of Trade Secrets, 18 U.S.C. § 1832,

22   violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, as well as related charges for

23   conspiracy, aiding and abetting, and criminal forfeiture. Those charges are now pending in the

24   U.S. District Court for the Northern District of California. See United States v. Lam et al., Case

25   No. 18-527 (N.D. Cal. Oct. 25, 2018).

26           39.    Before her termination and indictment, Xanthe freely admitted to the vast majority

27   of conduct alleged in this complaint during a series of voluntary interviews. For example, Xanthe

28   admitted to traveling to JHL in December 2013 and working in JHL’s lab. She admitted to

                                                       11
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 12 of 73


 1   creating directories on her Genentech-issued computer, organized by medicine, containing

 2   Genentech information alongside JHL documents. She admitted that the Genentech documents

 3   she downloaded and stored contain confidential, proprietary, and trade secret information that

 4   Genentech would never share with a competitor. She admitted to holding regular Skype calls

 5   with John Chan, to “coach” him in his role as JHL’s formulation scientist. And she admitted to

 6   inviting James Quach to her home on three separate occasions, inappropriately providing him

 7   with access to her Genentech computer account, and allowing him to download and save a

 8   substantial amount of confidential Genentech documents on an external hard-drive shortly before

 9   he left for JHL’s manufacturing plant in China.

10          40.     Similarly, Quach agreed to be interviewed, and admitted that once he knew he

11   would be working for JHL, he sought access to confidential Genentech information through

12   Xanthe. He further admitted that Xanthe granted him access to download these documents three

13   times in July 2017, and that when he realized he needed additional confidential Genentech

14   documents following his arrival at JHL, Xanthe downloaded and emailed those documents to

15   him.

16          41.     From 2013 to the present, JHL has continued to use Genentech’s confidential,

17   proprietary, and trade secret information as it races to complete clinical trials and establish GMP-

18   compliant manufacturing facilities so that it may gain regulatory approval to market its biosimilar

19   products globally.

20          42.     Genentech has suffered and is continuing to suffer harm from this coordinated

21   campaign of trade secret misappropriation. It therefore seeks injunctive relief to recover and

22   protect its confidential, proprietary and trade secret information from Defendants’ further

23   misappropriation and use, and to stop Defendants from unlawfully and unfairly competing with

24   Genentech and other law-abiding biopharmaceutical manufacturers. Genentech also seeks

25   damages to compensate it for the costs, expenses, and other harms it has suffered as a result of

26   Defendants’ wrongful conduct.

27

28

                                                       12
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 13 of 73


 1   II.    THE PARTIES

 2          Plaintiff Genentech, Inc.

 3          43.     Plaintiff Genentech, Inc. is a global leader in biotechnology. Over the past 40

 4   years it has been discovering, developing, manufacturing, and commercializing

 5   biopharmaceuticals for a variety of medical conditions, including cancer, cystic fibrosis, multiple

 6   sclerosis, rheumatoid arthritis, heart attack, stroke and many others. It has been a wholly-owned

 7   member of the Roche Group since March 2009. Genentech is a corporation organized and

 8   existing under the laws of the state of Delaware. Its principal place of business is located at 1

 9   DNA Way, South San Francisco, California, 94080. Genentech employs more than 9,000

10   employees at its South San Francisco campus, and over 4,000 additional employees in various

11   locations across the United States, including at manufacturing facilities in Vacaville and

12   Oceanside, California.

13          Defendant JHL Biotech, Inc.

14          44.     Defendant JHL Biotech, Inc. is an aggressively expanding biotech startup with

15   significant venture capital support, including from prominent American investors. JHL is

16   actively working to bring biosimilar and other biologics products to market that will compete

17   directly with Genentech’s medicines. In addition to developing biosimilar versions of

18   Pulmozyme®, Rituxan®, Herceptin®, and Avastin®, JHL has partnered with China-based

19   biopharma BeiGene, Ltd. to assist with developing and manufacturing certain new biologic

20   products in BeiGene’s early stage pipeline program. One of those new biologics is targeting the

21   same pathway (anti-PD-L1), as Genentech’s Tecentriq® medicine.

22          45.     Former Genentech employees Racho Jordanov and Rose Lin founded JHL in

23   2012. According to JHL’s corporate website, JHL is “[l]ed by an experienced team of Genentech

24   and Amgen veterans.” On information and belief, by January 2014, at least 25 percent of JHL’s

25   40-person workforce was made up of former Genentech employees.

26          46.     Although JHL’s principal place of business is in Hsinchu, Taiwan, it routinely

27   conducts business in the State of California. JHL’s CEO Racho Jordanov, and its General

28   Manager Rose Lin, both maintain residences in California, and in email correspondence, both

                                                        13
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 14 of 73


 1   Jordanov and Lin listed JHL’s “U.S. Office” as being located in Rancho Santa Fe, California.

 2   Jordanov has also publicly stated that JHL has “a collaboration with a discovery company from

 3   San Francisco” and is “doing process development for a biotech company in San Francisco.”

 4   PharmaDJ, An Exclusive Interview With JHL, Apr. 12, 2016,

 5   http://m.8081.net/yyyls/yy/393342.html.

 6          47.     On information and belief, JHL has had continuous and systematic contacts with

 7   the State of California, has purposely directed activities at the State of California, and this action

 8   arises out of and relates to those activities. As alleged herein, JHL’s conduct occurred in

 9   California or was directed at Genentech, a California-based company.

10          Defendant Xanthe Lam

11          48.     Defendant Xanthe Lam, Ph.D. (a/k/a Mei Ling Sheung) began working at
12   Genentech in 1986. For more than 31 years, Xanthe worked in various capacities as a Genentech
13   scientist, and had access to some of Genentech’s most sensitive confidential, proprietary, and
14   trade secret information.
15          49.     Xanthe was Genentech’s lead formulator for several drugs, including Tecentriq®,
16   Lucentis®, and Herceptin®.
17          50.     Xanthe also led Genentech’s marketed product support group within late stage
18   pharmaceutical development. In this role, she supported the process changes for the manufacture
19   of drug substances (including Pulmozyme®), provided technical assessments, and analyzed
20   process deviations and discrepancies.

21          51.     Xanthe was promoted to Principal Scientist in October 2013 and was employed by

22   Genentech until she was fired on October 13, 2017 in connection with the gross misconduct

23   described herein.

24          52.     Xanthe resides in South San Francisco, California with her longtime husband,

25   Defendant Allen Lam.

26          Defendant Allen Lam

27          53.     Defendant Allen Lam is Xanthe Lam’s husband, and, at least until the

28   Government’s investigation regarding this matter came to light, was a consultant for JHL. Most

                                                         14
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 15 of 73


 1   recently, Allen consulted for JHL at its Wuhan, China manufacturing facility from July through

 2   September of 2017.

 3          54.     Allen worked in Quality Control at Genentech from 1989 to 1998. On information

 4   and belief, Allen consulted for Eusol starting in 2010, for Mycenax starting in 2011, and for JHL

 5   since at least 2013, and he was deeply involved in JHL’s efforts to develop biosimilars of

 6   Genentech’s Rituxan®, Pulmozyme®, Avastin®, and Herceptin® medicines.

 7          55.     On information and belief, Allen received 20,000 JHL stock options in 2013,

 8   invested in JHL’s Series B round of financing in April 2015, prior to JHL’s public stock offering

 9   in Taiwan, and received a salary from JHL of approximately $10,000 per month.

10          56.     Allen resides with Xanthe in South San Francisco, California.

11          Defendant James Quach

12          57.     Defendant James Quach (a/k/a Phat Trang Quach) worked at Genentech for 17
13   years, from 2000 to 2017, until Genentech fired him in April 2017 for unacceptable performance.
14          58.     Following his termination from Genentech, Quach contacted Defendant Xanthe
15   Lam for assistance in securing employment at JHL. Quach applied for a position at JHL in May
16   2017, and by July 2017 had accepted an offer to work at JHL’s manufacturing facility in Wuhan,
17   China, where, on information and belief, he continued to work through at least December 2017.
18          59.     On information and belief, Quach resides in Daly City, California.
19          60.     On information and belief, Quach has had continuous and systematic contacts with
20   the State of California, has purposely directed activities at the State of California, and this action

21   arises out of and relates to those activities. As alleged herein, Quach’s conduct occurred in

22   California or was directed at Genentech, a California-based company.

23          Defendant Racho Jordanov

24          61.     Defendant Racho Jordanov is JHL’s co-founder, President, CEO, and Co-

25   Chairman. He worked at Genentech for 30 years, from 1981 to 2011. He left Genentech in May

26   2011 on unfavorable terms. In 2012, he co-founded JHL along with Defendant Rose Lin. On

27   information and belief, Jordanov resides in Rancho Santa Fe, California.

28          62.     On information and belief, Jordanov is a member of the board of directors of a

                                                         15
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 16 of 73


 1   South San Francisco-based non-profit organization run by Rose Lin, referenced below.

 2          63.     On information and belief, Jordanov has had continuous and systematic contacts

 3   with the State of California, has purposely directed activities at the State of California, and this

 4   action arises out of and relates to those activities. As alleged herein, Jordanov’s conduct occurred

 5   in California or was directed at Genentech, a California-based company.

 6          Defendant Rose Lin

 7          64.     Defendant Rose Lin is JHL’s co-founder and General Manager. Lin worked at

 8   Genentech for 21 years, from 1987 to 2009, holding various roles in areas such as Good

 9   Manufacturing Practices (“GMP”) Systems, Clinical Manufacturing, Clinical Packaging,

10   Commercial Packaging and as a Biochemical Project Manager. After leaving Genentech on

11   unfavorable terms in 2009, Lin moved to Taiwan where she served as the Plant Director at Eusol

12   Biotech, Inc. from December 2009 to August 2012.

13          65.     On information and belief, Lin both owns real property and runs a non-profit

14   organization located in South San Francisco, California.

15          66.     On information and belief, Lin has had continuous and systematic contacts with

16   the State of California, has purposely directed activities at the State of California, and this action

17   arises out of and relates to those activities. As alleged herein, Lin’s conduct occurred in

18   California or was directed at Genentech, a California-based company.

19          Defendant John Chan

20          67.     Defendant John Chan worked at JHL in Taiwan from approximately April 2014 to

21   approximately July 2017. Chan is a family friend of Defendant Xanthe Lam, and JHL hired him

22   at Xanthe’s insistence.

23          68.     On information and belief, Chan served as a “Project Manager + Scientist” at JHL

24   from May 2014 to May 2015, and a “Project Lead + Group Leader” from June 2015 to at least

25   July 2016. Ex. A. Chan has also described his role at JHL as “head of the Pulmozyme®

26   biosimilar project.”

27          69.     While at JHL, Chan participated in regular Skype calls with Xanthe during which

28   he would request and receive information including or derived from Genentech’s confidential,

                                                         16
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 17 of 73


 1   proprietary, and trade secret information.

 2          70.     Chan left JHL in 2017, and with Xanthe’s assistance, found employment at

 3   another biopharmaceutical company headquartered in San Francisco, California.

 4          71.     On information and belief, Chan currently resides in San Francisco, California.

 5          72.     On information and belief, Chan has had continuous and systematic contacts with

 6   the State of California, has purposely directed activities at the State of California, and this action

 7   arises out of and relates to those activities. As alleged herein, Chan’s conduct occurred in

 8   California or was directed at Genentech, a California-based company.

 9          Does 1–50

10          73.     Genentech is currently unaware of the true names and capacities, whether
11   individual, corporate, associate, or otherwise, of defendants sued herein as Does 1 through 50,
12   inclusive, and Genentech therefore sues these Doe defendants by fictitious names.
13          74.     Genentech will amend its Complaint by asserting their true names and capacities
14   following determination of such names and capacities. Genentech is informed and believes, and
15   on that basis alleges, that fictitiously named defendants are each responsible in some manner for
16   the harms and conduct alleged in this Complaint, and that Genentech suffered harm, as alleged
17   herein, by such defendants.
18   III.   JURISDICTION AND VENUE
19          75.     Genentech repeats and incorporates by reference all prior allegations of this
20   Complaint as if fully set forth herein.

21          76.     This Court has personal jurisdiction over each of the named defendants. As

22   alleged herein, each of the defendants has had continuous and systematic contacts with the State

23   of California, has purposely directed activities at the State of California, and this action arises out

24   of and relates to those activities. As alleged herein, each defendant’s conduct occurred in

25   California or was directed at Genentech, a California-based company.

26          77.     This Court has subject matter jurisdiction of this action pursuant to the Defend

27   Trade Secrets Act, 18 U.S.C. § 1836(c), the Computer Fraud and Abuse Act, 18 U.S.C. § 1030,

28   and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over the other claims asserted

                                                         17
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 18 of 73


 1   herein pursuant to 28 U.S.C. § 1367.

 2          78.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because a

 3   substantial part of the events giving rise to Genentech’s claims occurred within the Northern

 4   District of California. JHL, through its agents including Xanthe Lam, Allen Lam, and James

 5   Quach, accessed and downloaded Genentech’s confidential, proprietary, and trade secret

 6   information from within this judicial district.

 7   IV.    INTRADISTRICT ASSIGNMENT
 8          79.     Pursuant to Civil L.R. 3-2(c), this case should be assigned to the San Francisco

 9   Division of this Court because the action arises in San Mateo County.

10   V.     FACTUAL ALLEGATIONS
11          A.      Developing marketable biologics and biosimilars is an expensive and complex
                    process where access to proven analytical data and methods is highly
12                  valuable.
13                  1.      Genentech has invested billions of dollars developing life-saving
                            biologic medicines.
14

15          80.     For more than four decades, Genentech has been at the forefront of discovering,

16   developing, manufacturing, and commercializing cutting-edge biopharmaceutical medicines for a

17   variety of serious and life-threatening diseases.

18          81.     Unlike “small molecule” drugs that are created solely using chemistry,

19   biopharmaceuticals or “biologics” are recombinant proteins produced by genetically modified

20   living cells. Such medicines are strictly regulated by the United States Food and Drug

21   Administration (“FDA”) and other regulatory authorities abroad, including the United Kingdom’s

22   Medicines & Healthcare Products Regulatory Agency (“MHRA”), the European Medicines

23   Agency (“EMA”), the China Food and Drug Administration (“CFDA”) and the Taiwan Food and

24   Drug Administration (“tFDA”).

25          82.     Over the past several decades, Genentech has successfully brought to patients

26   multiple pioneering biologic medicines. For example:

27                  a)      In 1993, Genentech gained FDA approval for Pulmozyme® (dornase alfa),

28   which is a recombinant DNase used as an inhalation treatment for children and young adults

                                                         18
                                                   COMPLAINT
                                                     Case No.
         Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 19 of 73


 1   with cystic fibrosis.

 2                   b)      In 1997, Genentech gained FDA approval for an antibody drug known as

 3   Rituxan® (rituximab), which doctors use to treat certain patients suffering from non-Hodgkin’s

 4   lymphoma—a type of cancer.4 Genentech gained regulatory authorization to market rituximab in

 5   other jurisdictions globally, where it is marketed under the trade name MabThera®. Rituxan® has

 6   also received subsequent approvals for other indications, including rheumatoid arthritis.

 7                   c)      In 1998, Genentech obtained FDA approval for Herceptin® (trastuzumab),

 8   which is used to treat metastatic breast cancer patients with tumors that overexpress the HER2

 9   gene. Herceptin® has also more recently received approval as an adjuvant therapy for certain

10   breast cancer patients and to treat some forms of metastatic gastric cancer.

11                   d)      In 2004, Genentech received FDA approval to market Avastin®

12   (bevacizumab) for the treatment of metastatic colorectal cancer. Avastin® received subsequent

13   approvals for other types of cancer.

14                   e)      In May 2016, Genentech obtained FDA approval of Tecentriq®

15   (atezolizumab) for the treatment of a type of advanced bladder cancer. Six months later it was

16   additionally approved for the treatment of a type of metastatic lung cancer. Tecentriq® targets

17   PD-L1, a protein found on certain immune cells and cancer cells, and is the first FDA-approved

18   PD-L1 inhibitor. Tecentriq® is the latest example of a class of medicines known as immune

19   checkpoint inhibitors that are intended to boost the body’s immune response to certain cancers.

20                   2.      In recent years, a large, rapidly growing, and lucrative market has
                             emerged for “biosimilars” to compete with biologics.
21

22           83.     The market for traditional chemically-synthesized brand name pharmaceuticals has

23   experienced competition from generic drugs for more than 30 years under the Hatch-Waxman

24   Act. That legislation made it easier and less expensive to bring a generic drug to market by

25   dispensing with the need for lengthy human clinical trials and allowing a company to obtain

26   regulatory approval for a generic drug based on a showing that the generic has the same active

27   4
       Rituximab was first discovered by IDEC Pharmaceuticals (now known as Biogen Inc.). Biogen
28   and Genentech have jointly developed and co-marketed Rituxan® in the United States since
     receiving FDA approval in November 1997.
                                                       19
                                                  COMPLAINT
                                                    Case No.
         Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 20 of 73


 1   ingredients and works the same way in the patient’s body as the brand name drug. By contrast,

 2   the market for lower cost versions of biologic medicines, called “biosimilars,” has emerged

 3   relatively recently.

 4           84.    Biologic medicines are specially engineered proteins that are produced in and

 5   purified from living cells using highly specialized, complex manufacturing processes. Because of

 6   differences resulting from making these proteins in different living cells, and some unavoidable

 7   variability in other parts of the complex manufacturing processes, there is no way to create an

 8   identical generic product as is possible with traditional chemical pharmaceuticals. Aspects of the

 9   detailed molecular structure of the protein will vary depending on the specific parameters of the

10   manufacturing process. In recent years, regulatory authorities throughout the world have begun

11   allowing a shorter, less expensive regulatory pathway for biosimilars that is based on a showing

12   that the biosimilar is highly similar to an existing biologic medicine. These abbreviated

13   regulatory approval pathways allow biosimilar applicants to rely largely on the human clinical

14   trials conducted by the innovator companies (like Genentech) whose novel medicines they intend

15   to mimic, reducing the time and expense otherwise required to gain regulatory approval.

16           85.    But to benefit from the time and cost savings afforded by the abbreviated

17   biosimilar approval pathways (with fewer and shorter clinical trials), biosimilar manufacturers are

18   required to provide robust analytical data showing biosimilarity. For example, the FDA has

19   provided Guidance for the Industry regarding “Quality Considerations in Demonstrating

20   Biosimilarity of a Therapeutic Protein Product to a Reference Product.”5 The FDA explained in

21   this Guidance that “[c]omparative analytical data provide the foundation for a biosimilar

22   development program and can influence decisions about the type and amount of animal and

23   clinical data needed to support a demonstration of biosimilarity.”

24           86.    The global biotech industry anticipates a huge, expanding market for biologics and

25   biosimilars. This expected exponential growth is based in part on the fact that the primary patent

26   5
       U.S. Dep’t of Health & Human Svcs., Food & Drug Administration, Quality Considerations in
27   Demonstrating Biosimilarity of a Therapeutic Protein Product to a Reference Product,
     https://www.fda.gov/downloads/drugs/guidances/ucm291134.pdf. Apparently recognizing the
28   significance of this FDA Guidance to her illicit consulting work for JHL, Ms. Lam downloaded a
     copy of this Guidance document to her “JHL” desktop folder in June 2015.
                                                      20
                                                 COMPLAINT
                                                   Case No.
         Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 21 of 73


 1   protection for many blockbuster biologic medicines will begin to expire over the next several

 2   years. Indeed, JHL’s website states that “[o]ver $100 billion of biologic pharmaceutical products

 3   are expected to lose patent protection and many large monoclonal antibody therapies are coming

 4   off patent globally after 2018.” JHL’s website goes on to tout the anticipated impact of

 5   biosimilars on the market for biologics: “Development of biosimilars is expected to restrain

 6   biologics year on year growth and take away market shares from biologics.”6

 7                  3.      Developing biosimilars requires complex data analysis, and access to
                            an innovator’s trade secrets would aid the process significantly.
 8

 9           87.    The process of biosimilar development is complex, and critical to a manufacturer’s

10   success. As one observer has noted, for biologics, “the product is the process.”7 For that reason,

11   “biosimilar manufacturers rely much more on production processes as a critical feature to produce
12   a reference biologic.”8
13           88.    To obtain the comparative analytical data required for regulatory approval of a
14   biosimilar, the biosimilar manufacturer must run a series of tests on both the reference product
15   (here, the approved Genentech medicine) and the biosimilar product, producing test results
16   showing the two products are highly similar in terms of safety, purity, and potency. While some
17   analytical methods are standardized, many of the testing methods are unique and proprietary to
18   the original manufacturer. For example, the United States Pharmacopeia (USP) Council of
19   Experts establishes and publishes monographs containing standard methods for assessing the
20   identity, strength, quality and purity of drug products. But this publicly available information is

21   different, and less specific, than the confidential and proprietary test methods and specifications

22   developed by innovator companies like Genentech. The USP’s website provides an instructive

23   “infographic” that explains the difference in the purpose and scope between the “Public Standard”

24   set forth in a USP monograph and the “Private Specifications” created and used by the

25   manufacturer, including that the Private Specifications are “[k]nown only to the manufacturer and

26   6
       Biosimilars: High Quality Affordable Biologics, JHL, http://www.jhlbiotech.com/biosimilars/.
27   7
       Erwin A. Blackstone & Joseph P. Fuhr, Jr., The Economics of Biosimilars, Am. Health & Drug
     Benefits, Vol. 6, No. 8 (Sept./Oct. 2013).
28   8
       Id.
                                                       21
                                                  COMPLAINT
                                                    Case No.
         Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 22 of 73


 1   regulator,” “[c]an only be used by regulator and company that developed it,” and are “[b]ased on

 2   proprietary knowledge and information.”9 Also proprietary to the original manufacturer are the

 3   detailed, product-specific commercial manufacturing specifications for a given medicine.10

 4   Lacking access to that proprietary information, biosimilar manufacturers are expected and

 5   required to develop and implement their own analytical methods, tests, and manufacturing

 6   specifications to successfully manufacture and obtain regulatory approval for a biosimilar.

 7           89.    Having access to the innovator’s proprietary test procedures, protocols, results, and

 8   specifications for the reference product would save a biosimilar manufacturer a great deal of time

 9   and expense that it would normally be required to spend to independently develop and implement

10   its own procedures and processes that are rigorous enough to pass regulatory muster. Saving time

11   is extremely valuable for biosimilar manufacturers, since getting to market quicker is a key

12   commercial goal and translates to potentially hundreds of millions of dollars in increased product

13   sales revenue and market share.

14           90.    Moreover, when approving or rejecting a biological medicine for commercial sale,

15   regulatory agencies do more than consider the ultimate molecules produced—they also enforce

16   rigorous quality standards throughout the manufacturing process. Regulatory authorities demand

17   that producers adhere to “Good Manufacturing Practices” (“GMP”) that ensure

18   biopharmaceuticals are consistently produced with the quality, safety, and effectiveness necessary

19   for use in humans. Regulators regularly inspect or audit biopharmaceutical manufacturing

20   facilities to ensure they are GMP-compliant. Developing manufacturing processes and

21   specifications to satisfy GMP standards is a critical undertaking for any biopharmaceutical

22   company, but it is an expensive and demanding process.

23
     9
       The Role of a Public Drug Quality Standard, U.S. Pharmacopeial Convention,
24   http://qualitymatters.usp.org/sites/default/files/user-uploaded-files/Critical-Role-of-Public-
     Standard-Infographic.pdf.
25   10
        In draft biosimilar development guidelines published by the EMA that Xanthe downloaded to
26   her “JHL” folder in 2014, the EMA itself “acknowledged that the manufacturer developing a
     biosimilar would normally not have access to all information that could allow an exhaustive
27   comparison with the reference medicinal product, particularly with regards to the manufacturing
     process.” (European Medicines Agency, Guideline on similar biological medicinal products
28   containing biotechnology-derived proteins as active substance: quality issues (revision 1)
     EMA/CHMP/BWP/247713/2012) [WC500127960.pdf]
                                                      22
                                                 COMPLAINT
                                                   Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 23 of 73


 1          91.     Problems with manufacturing facility maintenance and validation processes can

 2   lead to costly delays. For example, in August 2017 the FDA issued a Form 483 (a pre-

 3   enforcement auditor’s report of possible regulatory violations) to Biocon, a biosimilar

 4   manufacturer attempting to develop and market a biosimilar to Genentech’s Herceptin®

 5   medicine. The FDA found deficiencies in a range of manufacturing issues, including aseptic

 6   processing, microbiological monitoring for controlled environments, data recording, cleaning and

 7   maintenance of equipment, and even Biocon’s procedure for buying sterile gloves for

 8   employees.11 Analysts reviewing the citation noted that problems in the manufacturing processes

 9   can result in costly delays to biosimilar approval. This proved true for Celltrion, Inc. in April

10   2018, when the FDA rejected its marketing applications for biosimilar versions of Rituxan® and

11   Herceptin® based on its inspection of Celltrion’s South Korean facility which revealed microbial

12   contamination risks and inadequate training in addition to media fill deficiencies.12

13          92.     As the examples above make clear, having access to the standard operating
14   procedures and maintenance and equipment validation processes that supported the regulatory
15   approval for the innovator’s reference product would be highly valuable to a biosimilar
16   manufacturer such as JHL.
17          B.      Genentech scrupulously protects its confidential, proprietary, and trade
                    secret information.
18

19          93.     Because Genentech’s confidential, proprietary, and trade secret information is so

20   critical to its operations, Genentech takes the protection of that information seriously and has

21   instituted multiple safeguards to prevent its unauthorized disclosure or misappropriation.

22                  a)      As a condition of employment, Genentech requires every employee to sign

23   a written agreement concerning non-disclosure of proprietary information.

24                  b)      Genentech has developed and distributed to all employees written policies

25   11
        FDA Form 483 issued to Biocon Limited on June 3, 2017, https://www.fda.gov/downloads/
     Drugs/GuidanceComplianceRegulatoryInformation/CDERFOIAElectronicReadingRoom/UCM5
26   69851.pdf)
     12
27      See Celltrion’s Statement on CRLs from the U.S. FDA for rituximab and trastuzumab
     biosimilar (https://www.celltrion.com/en/pr/newsDetail.do?seq=482); FDA Warning Letter 320-
28   18-2 issued to Celltrion, Inc. on January 26, 2018, https://www.fda.gov/ICECI/
     EnforcementActions/WarningLetters/ucm594395.htm)
                                                        23
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 24 of 73


 1   governing employees’ conduct including policies regarding use, handling and non-disclosure of

 2   confidential information and avoiding conflicts of interest that may compromise Genentech’s

 3   proprietary information.

 4                  c)     Genentech ensures that employees are aware of the strictures of its policies

 5   governing employee conduct by requiring employees to annually certify compliance with these

 6   policies.

 7                  d)     Genentech makes adherence with its policies, including the policies

 8   concerning nondisclosure of confidential information, a condition of employment, provides

 9   procedures for employees to report suspected noncompliance, and disciplines employees for

10   violating such policies, up to and including termination.

11                  e)     Genentech has implemented robust document control systems to protect its

12   confidential, proprietary, and trade secret information. For example, Genentech computer

13   systems and electronic document repositories are password-protected and accessible only to

14   employees and other authorized persons who possess a company-issued user name and a current

15   password.

16                  f)     Genentech takes steps to ensure that no confidential information is

17   disseminated at conferences or in other public forums.

18           94.    Genentech has taken all of these steps to prevent its current and former employees,

19   including specifically Xanthe and Quach, from inappropriately disclosing and misusing its

20   confidential, proprietary, and trade secret information. But Xanthe and Quach knowingly violated

21   and surreptitiously evaded the measures Genentech has put in place.

22                  1.     As with all its employees, Genentech required Xanthe, Allen,
                           Jordanov, Lin, and Quach to sign a Proprietary Information and
23                         Inventions Agreement.
24           95.    When Xanthe was hired in 1986, Genentech required her to sign, as a condition of

25   employment, an “Employee’s Proprietary Information and Inventions Agreement” (“Proprietary

26   Information Agreement”). See Ex. B (Proprietary Information Agreement). Xanthe signed that

27   agreement on August 19, 1986. By signing the Proprietary Information Agreement, Xanthe

28   confirmed that, in consideration of her employment and the compensation received, she would

                                                       24
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 25 of 73


 1   “keep in confidence and trust all Proprietary Information.”

 2            96.   When Quach was hired in 1992, Genentech required him to sign, as a condition of

 3   employment, a Proprietary Information Agreement. See Ex. C (Proprietary Information

 4   Agreement). Quach signed that agreement on September 12, 1992. By signing the Proprietary

 5   Information Agreement, Quach confirmed that, in consideration of his employment and the

 6   compensation received, he would “keep in confidence and trust all Proprietary Information.”

 7            97.   All of the other former Genentech employee Defendants here—Allen Lam, Racho

 8   Jordanov, and Rose Lin—were also required to sign, as a condition of their employment, a

 9   Proprietary Information Agreement that was substantially similar to those signed by Xanthe and

10   Quach.

11            98.   These Proprietary Information Agreements define “Proprietary Information” as

12   “information that has been created, discovered, developed, or otherwise become known to the

13   Company . . . and/or in which property rights have been assigned or otherwise conveyed to the

14   Company, which information has commercial value in the business in which the Company is

15   engaged.” By way of illustration, the Proprietary Information Agreements list “trade secrets,

16   processes, formulas, data and know-how, improvements, inventions, techniques, marketing plans,

17   strategies, forecasts, and customer lists” as examples of Proprietary Information.

18            99.   By executing the Proprietary Information Agreement, Xanthe and Quach agreed

19   that they would “not use or disclose any Proprietary Information or anything relating to it without

20   the written consent of the Company.” They further agreed they would “not, without the

21   Company’s express written consent, engage in any employment or activity other than for the

22   Company in any business in which the Company is now or may hereafter become engaged.”

23   They further agreed that, upon termination of their employment for any reason, they each would

24   “deliver to the Company all documents and data of any nature pertaining to my work with the

25   Company and [would] not take with me any documents of [sic] data of any description or any

26   reproduction of any description containing or pertaining to any Proprietary Information.”

27

28

                                                       25
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 26 of 73


 1                  2.      Genentech’s policies governing employee conduct prohibit disclosure
                            and misuse of its confidential, proprietary and trade secret
 2                          information.

 3          100.    At all relevant times, Genentech’s written policies governing employee conduct

 4   contained strict rules concerning the protection of Roche and Genentech’s confidential

 5   information. Prior to March 2011, Xanthe’s (and others’) duties as a Genentech employee were

 6   governed by the Genentech Good Operating Principles (“GGOP”). See Ex. D. The GGOP

 7   required employees to “[p]rotect Genentech’s confidential information from inappropriate

 8   disclosure to others” and prohibited employees from “us[ing] Genentech’s confidential

 9   information for personal benefit or for a third party.” Further, the GGOP provided that

10   Genentech’s confidential and proprietary information must be used only for Genentech's benefit

11   and not disclosed to others or used for personal profit or for the benefit of others outside of

12   Genentech.

13          101.    Since March 2011, the Roche U.S. Pharma Code of Conduct (“Code of Conduct”)

14   has governed Genentech employees, including Xanthe and Defendant James Quach. See Ex. E.

15   The Code of Conduct expressly provides that “employees may not (either during or after

16   employment) give or release any trade secret, proprietary information [or] confidential

17   information . . . acquired during employment with Roche or Genentech to anyone not employed

18   by Roche or Genentech or to any other employee not having a current, legitimate business need to

19   know such secret or information unless authorized by management.” To this end, the Code of

20   Conduct expressly prohibits employees from disclosing proprietary information in public fora

21   without consulting or receiving approval from the employee’s manager and department head,

22   followed by review from legal or other departments, depending on the nature of the information

23   being disclosed; requires employees to “appropriately safeguard[]” company computer systems to

24   prevent the unauthorized copying of information; and emphasizes that employees must refrain

25   from sharing confidential information even after termination of their employment.

26          102.    The Code of Conduct also contains clear policies relating to employees’ electronic

27

28

                                                        26
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 27 of 73


 1   communications.13 See Ex. D at 45 (E-Communications Policy). It provides that employees may

 2   use company “electronic facilities,” including computers, phones, network, and email, for

 3   “personal, non-business purposes” only if “such use does not interfere with [] work performance

 4   or company business.” Employees may not “forward [] email to non-Roche or Genentech email

 5   accounts” or “send company confidential information outside of the Roche Group.”

 6                  3.     Genentech requires employees to be trained on its policies and to
                           certify their knowledge of and compliance with those policies.
 7

 8           103.   Under both the GGOP and the Code of Conduct, every Genentech employee is

 9   required to take training and certify compliance with the company’s policies including those

10   regarding protection of Genentech’s confidential information. Under the GGOP, managers were

11   required to “make sure . . . employees fully understand and adhere to our GGOP.”

12           104.   Xanthe was trained on the GGOP in 2008 and certified compliance with the GGOP

13   on February 4, 2011. Xanthe took Genentech’s Code of Conduct training on April 8, 2011, and

14   certified compliance with the Code of Conduct on multiple occasions thereafter, including on July

15   5, 2017; July 2, 2016; July 10, 2015; May 6, 2014; and May 13, 2013.14

16           105.   The annual certification requires Genentech employees to certify that they have
17   not violated the Code of Conduct, and specifically asks whether employees are aware of “any
18   conduct either by yourself or others that has occurred that you believe may violate any federal,
19   state, or local law, regulation, rule, or other requirement, or any Company policy, procedure, or
20   directive.”

21           106.   Quach took Genentech’s Code of Conduct training, and certified compliance with

22   the Code of Conduct on June 8, 2014. He took an Ethics Certification in May 2015, and a

23   Records Management & E-Communications training in March 2013 and again in November

24   2015.

25           107.   Quach and Xanthe also received specific instructions on protecting Genentech’s

26
     13
        Xanthe certified compliance with Genentech’s e-communications policy on January 5, 2016;
27   March 22, 2013; and September 1, 2010.
     14
28      Xanthe also completed Genentech’s ethics certification on March 16, 2015 and November 12,
     2014.
                                                       27
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 28 of 73


 1   confidential, proprietary and trade secrets as part of Genentech’s Information Security End User

 2   Awareness training. The training explains, among other things, that employees must always have

 3   their employee badges in order to enter controlled areas; that USB drives containing confidential

 4   information must be properly stored and locked at all times; that company emails may not be

 5   forwarded to personal accounts; that employees may not use cameras or other recording devices

 6   in secure areas; that employees may never share their password with anyone; that employees may

 7   never let anyone else use their badge; and that employees “all have a responsibility to report

 8   suspected security incidents for investigation,” including “any unauthorized access to Roche

 9   information.” In addition, the training materials define trade secrets as information that is not

10   publicly available and may provide a competitive advantage, and explains that such secrets

11   include: “lab information, formulas, and compounds”; “company processes, procedures, and

12   practices”; and “manufacturing and quality control data.” Xanthe completed this training on July

13   16, 2014, and Quach completed it on August 14, 2014.

14                    4.     Genentech requires adherence to its policies, expects employees to
                             report any suspected noncompliance, and strictly enforces its policies
15                           and proprietary agreements.
16          108.      The GGOP provided that any violation of its policies “could result in disciplinary

17   actions up to and including termination of employment with Genentech.” Similarly, adherence to

18   Genentech’s Code of Conduct is a mandatory “condition of employment.” The policy provides

19   that Genentech will “not tolerate violations of the Code of Conduct” and that “[e]mployees must

20   be aware that such violations can have serious consequences for the company and for themselves

21   and that they will be held accountable.” Genentech further cautions employees that violating the

22   Code of Conduct “is a disciplinary offense and may result in a disciplinary action up to and

23   including termination of employment, as well as civil and criminal penalties under state and

24   federal laws.”

25          109.      Under both the GGOP and Code of Conduct, Genentech expects its employees

26   promptly to report suspected or actual violations and provides procedures and mechanisms to do

27   so, including a toll-free compliance hotline that is available 24 hours a day, every day. Here, this

28   policy and the availability of the compliance hotline led Genentech to discover Xanthe’s

                                                        28
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 29 of 73


 1   extensive misconduct and the other named defendants’ involvement, despite Xanthe’s efforts to

 2   conceal her actions.

 3          110.    Genentech has rigorously enforced its GGOP, Code of Conduct, and Proprietary

 4   Information Agreements with employees. Over the past several years, Genentech has taken

 5   several employment actions, up to and including termination, against employees who have

 6   breached these policies and agreements.

 7                  5.      Genentech has implemented robust document control systems and
                            physical security measures to protect its confidential information.
 8

 9          111.    At all relevant times, Genentech has maintained and required its employees to

10   maintain its confidential and proprietary information and data in secure document management

11   systems. For example, Genentech currently uses a document control system called Condor.

12   Condor serves as a protected repository for controlled documents—namely, documents

13   Genentech references in support of regulatory filings and in compliance with regulatory

14   requirements. Prior to using Condor, Genentech employed a similar document control system

15   called DocLink.

16          112.    Both DocLink and Condor are password-protected, and accessible only to

17   Genentech employees and authorized contractors.

18          113.    Similarly, Genentech’s email system and computer servers are access-controlled.

19   Genentech employees can gain access to their Genentech email and the company’s servers only

20   by using a unique “UNIX id” and password.

21          114.    Complementing its document control system, Genentech also maintains robust

22   physical security measures. In general, only Genentech employees and authorized contractors are

23   granted regular permission to enter Genentech’s facility. Each employee’s or authorized

24   contractor’s badge serves as an electronic key-card, which must be used to enter any of the

25   company’s secure areas. All laboratories and offices are within the secure perimeter.

26                  6.      Genentech routinely redacts confidential information from all of its
                            public filings and works with the FDA to ensure that it does the same.
27
            115.    Genentech also guards its trade secret data by implementing strict controls over the
28

                                                      29
                                                 COMPLAINT
                                                   Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 30 of 73


 1   information it shares publicly. As specified in an internal guidance document, the company labels

 2   certain information as “Commercially Confidential Information” (CCI), which “should be

 3   redacted from all documents before release to the public.” The document explains that

 4   information related to chemistry, manufacturing, and controls for the company’s medicines—

 5   which includes “[d]ata concerning active substance, formulation, and manufacturing and test

 6   procedures and validation” and “information on the test methods used and specification and

 7   quantitative acceptance criteria established for the active substance”—will always be considered

 8   CCI requiring redaction because such information “could give competitors and generic and

 9   biosimilar companies substantial advantages.”

10          116.    To this end, Genentech ensures that any documents to be shared publicly are

11   redacted to protect this information. The publicly available FDA review materials concerning

12   each of Genentech’s approved drugs contain redactions of Genentech’s confidential methods,

13   data, test results, and product specifications. In addition, when Genentech contributes to

14   published scientific literature, it withholds confidential and proprietary information, including

15   product validation criteria, protocols, test procedures, and the like.

16          C.      Genentech prohibits its employees from engaging in activities that would raise
                    conflicts of interest with Genentech, including the conduct alleged herein.
17

18          117.    The GGOP provided specific guidance regarding conflicts of interest. It directed

19   employees to “[a]void conflicts of interest (real or perceived)” and to “[d]isclose to your manager

20   any material transaction or relationship that reasonably could be expected to result in a conflict of

21   interest.” It explained:

22          “A common area in which conflicts of interest may arise are offers to work or
            consult for another company or other for-profit or non-profit entity or professional
23          group. . . . Your work for Genentech should be your primary focus, and any
            involvement in activities for the benefit of others should not interfere with your
24          work for Genentech and must be done on your personal time. . . . In all cases, the
            activity must not create either a conflict of interest or a risk of disclosure or
25          misuse of Genentech’s confidential information. You may not use or disclose
            any confidential Genentech information to the other entity or person. Ex. D
26          (emphasis added).
27          118.    Likewise, Genentech’s Code of Conduct provides express guidance and

28   prohibitions regarding conflicts of interest. It explains:

                                                        30
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 31 of 73


 1          “Employees should avoid situations where their personal interest could conflict
            with, or even appear to conflict with, the interests of Roche or Genentech. A
 2          conflict of interests exists when an employee uses his/her position, responsibilities
            or connection with Roche or Genentech for personal or family gain apart from the
 3          normal rewards of employment and compensation by Roche or Genentech. It also
            exists when an employee’s personal interests are inconsistent with those of
 4          Roche or Genentech and create conflicting loyalties. Such conflicting loyalties
            could cause an employee to give preference to personal or family interests in
 5          situations where responsibilities to Roche or Genentech should come first.
            For purposes of this policy, family members include, but are not limited to, your
 6          spouse . . . . An employee should not take part, or exert any influence, in any
            transactions where the employee’s own interests may conflict with the best
 7          interests of Roche or Genentech.” Ex. E (emphasis added).

 8          119.    Further, the Code of Conduct provides “[e]xamples of situations which constitute
 9   prohibited conflicts of interest,” including where an employee:
10                  a)      “Has an outside interest which materially impacts on the employee’s time
11   or attention which should be devoted to Roche or Genentech affairs . . . .”
12                  b)      “Has an interest or relationship with an outside individual or company. . .
13   which is inherently unethical or which might . . . [r]ender the employee partial toward the outsider
14   for personal reasons, or influence his/her judgment in making sound business decisions solely in
15   the best interest of Roche or Genentech.”
16                  c)      “Has any interest or relationship, or acts in a way, which is or may be
17   detrimental to best interests of Roche or Genentech.”
18                  d)      “Uses or lets others use any confidential knowledge of Roche or Genentech
19   activities for personal gain, or Roche or Genentech property or assets for unauthorized personal or
20   family purposes.”
21          120.    The Code of Conduct also provides examples of “specific situations which
22   ordinarily would constitute a prohibited conflict of interests,” including where an employee:
23                  a)      “Has a relatively substantial . . . personal or family investment in an
24   enterprise which has business relationships with Roche or Genentech as a . . . competitor . . . .”
25                  b)      “Receives compensation as an employee, an officer, a consultant, or a
26   member of the board of directors of a supplier, vendor, jobber, agent, consultant, customer or
27   competitor.”
28          121.    The Code of Conduct also provides strict guidelines regarding permissible

                                                       31
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 32 of 73


 1   “Outside Employment.” It states that Roche and Genentech employees “may not engage in any

 2   outside employment, business or other activity for which he/she receives compensation if such

 3   activity relates to his/her duties at Roche or Genentech, to his/her profession or to Roche or

 4   Genentech’s area of interest, except as may be authorized in writing on the Consultancies &

 5   Outside Employment Approval Form by the employee’s manager, and if necessary, the

 6   employee’s department VP.”

 7          122.    Genentech employees must seek approval for any “Outside Activities.” The Code

 8   of Conduct explains that, “as employees in the highly regulated pharmaceutical industry, it is

 9   important to be aware that even voluntary free-time, outside activities related to the business such

10   as board memberships at a local hospital or committee work in a professional organization may

11   raise issues. It is therefore essential that an employee speaks with his or her manager before

12   engaging in outside activities.”

13          123.    The Code of Conduct also regulates employees’ participation in external speaking

14   engagements. With respect to all such engagements, the Code of Conduct provides that a

15   “request to participate in a speaking opportunity must be approved in advance of accepting the

16   opportunity by the employee’s supervisor and department head. . . . If the speaking opportunity

17   has been approved, the speech and/or talking points and any visuals (e.g. PowerPoint slides,

18   handouts, etc.) must be reviewed by the approving supervisor and department head to ensure that

19   messages are appropriate and confidential or proprietary information is secure.”

20          124.    Genentech has long treated these prohibitions with the utmost seriousness. Indeed,

21   when Defendant Allen Lam was a Genentech employee many years ago, he violated Genentech’s

22   policies against conflicting outside employment. Allen took a sabbatical from Genentech in mid-

23   1998. While on sabbatical, he secured employment with a competitor company, Aradigm.

24   Aradigm learned that Allen was still employed at Genentech and contacted Genentech to alert

25   them to the conflict of interest. Allen admitted that he had accepted a job at Aradigm during his

26   sabbatical and resigned from Genentech. According to Human Resources documentation, during

27   his exit interview, he was admonished about “the seriousness of his accepting other employment

28   with another company while he was still employed at Genentech.” Genentech explained to Allen

                                                       32
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 33 of 73


 1   “that this action was a violation of the terms of our proprietary agreement.” Genentech

 2   subsequently took steps to “deactivate all computer systems access for Allen Lam,” telling the IT

 3   department to deactivate his systems access “immediately.” Allen was further told that his

 4   actions impaired his ability ever to work for Genentech again. Allen “said he understood.”

 5            D.       JHL Biotech, Inc. recruited Xanthe and Allen Lam to provide crucial
                       assistance, including Genentech trade secrets, to aid its efforts to develop
 6                     biosimilars of Genentech’s medicines.
 7            125.     JHL is an aggressively expanding biotech company with significant venture capital

 8   support founded by former Genentech employees Racho Jordanov and Rose Lin. It is actively

 9   working to bring biosimilar products to market that will compete directly with Genentech’s

10   medicines.

11            126.     As set forth below, JHL knowingly solicited and accepted Xanthe’s assistance in

12   developing JHL products while she was working at Genentech. In her capacity as a JHL agent

13   (and, through her husband’s JHL stock holdings, part-owner of JHL), Xanthe provided JHL with

14   critical information and support—including Genentech confidential, proprietary, and trade secret

15   information—starting in 2013 and continuing through 2017 during a crucial development period

16   for JHL’s biosimilars of Genentech’s Rituxan®, Pulmozyme®, Avastin®, and Herceptin®

17   medicines, and JHL’s efforts to create and validate biopharmaceutical manufacturing processes at

18   its facilities.

19                     1.     Xanthe Lam downloaded and compiled scores of Genentech’s
                              confidential, proprietary, and trade secret documents for use at JHL.
20

21            127.     Starting in or around May 2013, Xanthe began downloading and saving to her

22   Genentech-issued laptop computer hundreds of confidential and proprietary Genentech

23   documents that contained trade secret information concerning the four Genentech products JHL

24   intended to mimic—Rituxan®, Pulmozyme®, Herceptin®, and Avastin®. These files included

25   confidential “Pharmaceutical R & D Technical Reports,” stability studies, mixing studies,

26   degradation studies, validation reports, testing protocols, and other highly confidential reports,

27   procedures, and analyses. The materials Xanthe downloaded and saved to her laptop correspond

28   precisely with the biosimilar drugs JHL was developing.

                                                        33
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 34 of 73


 1          128.    There is no legitimate work-related reason why Xanthe would have needed to

 2   compile this collection of information on her laptop computer.

 3          129.    The improper nature of Xanthe’s downloading activity is further confirmed by the

 4   manner in which she stored the documents. She placed them in folders that she created on her

 5   laptop’s hard-drive using a folder structure and nomenclature that makes clear that she compiled

 6   the confidential Genentech documents to help JHL’s biosimilar development efforts. For

 7   instance, her folders included the following: “Avastin_JHL,” “Herceptin_JHL,”

 8   “Pulmozyme_JHL,” and “Rituxan_JHL.”

 9          130.    Additionally, Xanthe routinely saved internal JHL documents concerning the

10   relevant JHL biosimilar in these folders alongside Genentech’s confidential documents

11   concerning the branded Genentech medicine.

12          131.    Xanthe’s folder structure reveals the scope of her efforts to aid Genentech’s

13   competitor in its drug development activities. To take but one example, the “Rituxan_JHL”

14   folder contains the following sub-folders, among others:

15                  a)     “1101_Form.” This subfolder is named for the product known as JHL

16   1101, which is JHL’s biosimilar of Rituxan®. The subfolder contains a series of folders and

17   documents, including confidential Genentech Quality Control documents such as “Certificates of

18   Analysis,” Genentech’s “Validation Master Plan Report” for Rituxan®, and Genentech’s

19   “Stability Protocol for Rituxan Drug Product.” It also contains a subfolder full of JHL

20   Formulation Development Presentations (subfolder “JHL1101_Form_Dev”), which track JHL’s

21   efforts to replicate Genentech’s Rituxan® medicine.

22                  b)     “Assays.” This subfolder contains several confidential test protocols from

23   Genentech’s files.

24                  c)     “Assays AVP & AVR.” This subfolder contains a trove of confidential

25   “Assay Validation Protocols” and “Assay Validation Reports” from Genentech’s files.

26                  d)     “Rituxan Tech Reports.” This subfolder contains a host of confidential

27   Technical Reports regarding Rituxan®, from Genentech’s files.

28                  e)     “Stability Protocol and CofA.” This subfolder contains several

                                                      34
                                                 COMPLAINT
                                                   Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 35 of 73


 1   confidential Stability Protocol documents for Rituxan® as well as Certificates of Analysis, from

 2   Genentech’s files. The folder also contains JHL stability protocols for its Rituxan® biosimilar.

 3          132.    Xanthe’s “Pulmozyme_JHL” folder likewise contains an array of confidential,

 4   proprietary, and trade secret Genentech documents, including subfolders entitled “Assay VP &

 5   VR,” “Assays for DP release only,” “Stability and Release Assays,” and “DS & DP Stability

 6   Protocols & CofA.” The folder also contains a subfolder called “JHL formulation protocol,”

 7   which includes JHL formulation protocols—edited by Allen Lam—for its Pulmozyme®

 8   biosimilar. In another subfolder labeled “JHL1922”, which refers to JHL’s Pulmozyme®

 9   biosimilar named JHL 1922, there is a draft of a Stability Protocol for JHL 1922, in which

10   “Xanthe Lam” inserted edits and comments including testing parameters copied verbatim from

11   Genentech’s confidential Stability Protocol for Pulmozyme®, a copy of which Xanthe had saved

12   to her “Pulmozyme_JHL” folder. There is no valid, work-related reason why Xanthe should have

13   been editing JHL documents using her Genentech computer (or any computer, for that matter),

14   and no valid reason why she should have been storing highly sensitive formulation, testing, and

15   analytical data regarding a Genentech medicine in the same folder as documents regarding a

16   competitor’s biosimilar for that medicine.

17          133.    Xanthe’s “Herceptin_JHL” and “Avastin_JHL” folders likewise contain an array

18   of confidential, proprietary, and trade secret Genentech documents, including subfolders entitled

19   “Assay VP & VR,” “Assays,” and “Stability Protocol & CofA.” As is true of her “Rituxan_JHL”

20   and “Pulmozyme_JHL” folders, there is no valid, work-related reason why Xanthe should have

21   been compiling highly sensitive formulation, testing, and analytical data regarding Genentech

22   products, much less storing them in folders labeled “JHL”.

23          134.    Xanthe’s “Beigene (2109)” folder contains materials relating to JHL’s formulation

24   work with BeiGene on a product targeting the same pathway (anti-PD-L1) as Genentech’s

25   Tecentriq®. Xanthe downloaded those materials in April and July of 2015, when she was

26   simultaneously serving as Genentech’s Formulation Lead for Tecentriq® and had many highly

27   confidential trade secret materials relating to development of Tecentriq® saved on her

28   Genentech-issued laptop computer.

                                                      35
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 36 of 73


 1           135.     Further, logs from Xanthe’s Google Chrome download history reveal that she also

 2   used a personal Google Gmail account to download JHL files to her Genentech-issued laptop.

 3           136.     The files located on Xanthe’s laptop computer contain Genentech trade secrets.

 4   Genentech has not and does not disclose them to third parties—especially competitors or potential

 5   competitors. Some documents may be disclosed to the FDA in the course of regulatory

 6   submissions, but this is done on the express understanding that the agency will not disclose them

 7   to the public.

 8           137.     The files located on Xanthe’s laptop have significant commercial value to

 9   Genentech. They represent the culmination of hundreds of millions of dollars of investment in

10   research and development, as well as significant amounts of employee time, laboratory work, and

11   corporate resources.

12                    2.     Xanthe and Allen Lam worked directly for JHL on biosimilar
                             formulation at the direction of Racho Jordanov and Rose Lin.
13

14           138.     On information and belief, Allen Lam began working for JHL in or about June

15   2013.

16           139.     According to an email written by Xanthe Lam, at around that time, Allen Lam

17   spent six weeks at JHL’s facility in Taiwan, working “on analytical assay development and

18   evaluation for biosimilars.” In November 2013, Xanthe wrote to a friend that “Allen has joined

19   the company [JHL] and spent sometime [sic] there.”

20           140.     Allen is listed as a pre-IPO investor in JHL.

21           141.     Allen appears as a co-author of several internal JHL Formulation Development

22   presentations, dating from January 2014 to April 2015. Xanthe maintained copies of these

23   documents on her Genentech-issued laptop computer. The metadata for several of these JHL

24   presentations lists “Xanthe Lam” as the author.

25           142.     In late September 2013, Defendants Racho Jordanov and Rose Lin emailed Xanthe

26   Lam at her personal email address to offer her a consulting job for JHL. Xanthe responded

27   shortly thereafter indicating that she would come to Taiwan to start her consulting work for JHL

28   in December 2013 in conjunction with JHL’s grand opening ceremony scheduled for December

                                                         36
                                                    COMPLAINT
                                                      Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 37 of 73


 1   5, 2013. Xanthe also exchanged messages with Lin and Jordanov about the number of weeks that

 2   Xanthe would spend in Taiwan, and Xanthe indicated to them that it would depend on her ability

 3   to find someone to cover for her on her ongoing projects for Genentech. Xanthe, Lin, and

 4   Jordanov also discussed the raw materials and equipment that Xanthe would need to conduct

 5   formulation work on two of JHL’s biosimilars, JHL 1101, designed to mimic Rituxan®, and JHL

 6   1188, designed to mimic Herceptin®.

 7          143.    Before, during, and after this period, Racho Jordanov, Rose Lin, and JHL knew

 8   that Xanthe was employed by Genentech. On information and belief, in September 2013,

 9   Jordanov and Lin invited Xanthe via her personal email to come and work in-person on

10   formulation in JHL’s lab in Taiwan; Xanthe told them she would come for several weeks in

11   December if she could find someone to cover her duties at Genentech.

12          144.    On October 11, 2013, Xanthe forwarded the announcement of her Genentech

13   promotion to Principal Scientist to her friend Kim Chan, a professor at the University of Sydney.

14   She also offered to help Professor Chan’s son, Defendant John Chan, secure a job at Genentech.

15   In subsequent correspondence with Professor Chan, Xanthe described Allen Lam’s role at JHL,

16   and also stated that she “will go with him in December,” arriving in Taipei on December 2, 2013.

17   Xanthe further explained: “I will spend 4 weeks at JHL Biotech o[n] my sabbatical until Dec.

18   30.”

19          145.    In an October 27, 2013 email to her niece, Xanthe stated, “I will be taking my

20   sabbatical leave from my company this December (Dec. 2-31st) and joining a biotechnology

21   company in Taiwan as a Visiting Scientist for one month.” (emphasis added).

22          146.    In truth, Genentech HR records make clear that Xanthe took no such “sabbatical”

23   from Genentech in December 2013. Xanthe appears not to have informed her superiors or

24   coworkers that the purpose of her trip to Taiwan was to work at JHL as a “Visiting Scientist,” or

25   in any other capacity. On the contrary, she repeatedly described her trip internally as a

26   “vacation,” during which she was “traveling in Asia.” That was false. In fact, Xanthe used her

27   time off to work directly for a competitor, armed with the trove of documents she had

28   misappropriated containing Genentech confidential, proprietary, and trade secret information.

                                                       37
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 38 of 73


 1           147.    When discussing her month-long absence from Genentech with her supervisors or

 2   colleagues—during a crucial period for JHL’s biosimilar development efforts—she made no

 3   mention whatsoever of her or her husband’s role at JHL. Her silence on the matter speaks

 4   volumes; her work at JHL was in flagrant violation of her Proprietary Information Agreement,

 5   Genentech’s Code of Conduct, and the law.

 6           148.    On October 29, 2013, Xanthe sent herself a file from her Genentech email address

 7   to her personal email address, with the subject “Formulation.” The email attached a JHL

 8   presentation entitled “JHL 1101.ppt,” which concerned JHL’s efforts to create a Rituxan®

 9   biosimilar.

10           149.    On December 2, 2013, Xanthe used her Genentech-issued laptop computer to

11   create a document entitled “JHL Formulation strategy.doc.” Although the document’s metadata

12   lists “Genentech” as its author, it clearly concerns formulation strategy regarding JHL products,

13   not Genentech products.

14           150.    The JHL Formulation strategy document lists three JHL products: “JHL 1101,”

15   “JHL 1921,” and “JHL 1188.” As noted, JHL 1101 refers to a proposed biosimilar for

16   Genentech’s Rituxan® medicine. On information and belief, the second product, JHL 1921

17   refers to a proposed biosimilar for Genentech’s Pulmozyme® medicine.

18           151.    In her JHL Formulation strategy document, Xanthe appears to plot out how she

19   will aid JHL in developing a Rituxan® biosimilar. After noting that “[o]pportunity exists for

20   improvement,” Xanthe set forth her three-step plan to “[i]mplement improved IV liquid

21   formulation ASAP.” First, she would “[i]nitiate formulation screening” during the week of

22   December 2, 2013. Second, she would “[s]elect potential formulation based on a 3-month

23   accelerated and stressed stability study.” Third, she would “[c]onfirm selected formulation by

24   freeze/thaw study, agitation study, concentration dependent study and long-term real time

25   stability study.”

26           152.    Xanthe traveled to Taiwan on or about December 2, 2013, to work at JHL.

27

28

                                                      38
                                                 COMPLAINT
                                                   Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 39 of 73


 1           153.    Xanthe was present at a grand opening of JHL’s manufacturing facility in Taiwan

 2   on December 5, 2013, and was photographed raising a glass alongside Racho Jordanov, Rose Lin,

 3   and Allen Lam, among others:

 4

 5

 6

 7

 8

 9

10

11

12     Allen and Xanthe Lam (first and second from right), toast the grand opening of JHL’s manufacturing facility in
                       Taiwan alongside Racho Jordanov and Rose Lin (first and second from left)
13

14           154.    Date and location metadata embedded in the photographs found on Xanthe’s

15   devices confirm they were taken at JHL’s headquarters and elsewhere in Taiwan on December 5,

16   2013.

17           155.    Coincidentally, on December 4, 2013, a paralegal in Genentech’s legal department

18   emailed Xanthe to discuss imaging her computer in response to a litigation hold notice for an

19   unrelated legal matter. Xanthe responded that the imaging would need to wait until she returned

20   from her “vacation in Asia.” The paralegal responded, “Is the computer [] with you in Asia?”

21   Making no mention of the Genentech-issued laptop computer on which she had stored hundreds

22   of confidential Genentech and JHL documents, Xanthe replied, “No. I have a desktop computer.”

23   Xanthe’s desktop computer was imaged upon her return from Taiwan. The laptop computer that

24   Xanthe concealed from the paralegal was not imaged at that time.

25           156.    In truth, Xanthe did have her Genentech-issued laptop computer with her in

26   Taiwan—the same laptop on which she had downloaded and organized Genentech trade secret

27   information within JHL-labeled folders. An analysis of that laptop has revealed that Xanthe

28   connected it to JHL’s Wi-Fi network on or about December 26, 2013.

                                                              39
                                                        COMPLAINT
                                                          Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 40 of 73


 1          157.    While in Taiwan, Xanthe went about her work as a JHL employee and agent,

 2   assisting JHL’s formulation and analytical development efforts. Jordanov and Lin worked closely

 3   with Xanthe during that time, attending meetings together on formulation strategy for JHL’s

 4   biosimilars of Genentech’s Rituxan®, Pulmozyme®, and Herceptin® medicines. Throughout

 5   December 2013, they also exchanged email messages with Xanthe (all on Xanthe’s personal

 6   email account) concerning the formulation strategy for these products.

 7          158.     On December 17, 2013, Xanthe emailed her friend, Professor Kim Chan, at the

 8   University of Sydney, to enlist his help in developing a biosimilar of Genentech’s Pulmozyme®

 9   product for JHL. After posing a few technical questions about the drug’s formulation, Xanthe

10   suggested that Professor Chan enter into a consulting agreement with JHL to help develop its

11   Pulmozyme® biosimilar. When Professor Chan responded with the requested information,

12   Xanthe told him to expect a contact from Racho Jordanov and Rose Lin directly, adding,

13   “Although JHL is a very small start-up biotech in Taiwan, but [sic] they got a lot of money from

14   the investors (USD $40M so far). Don’t let them take the advantage of getting information and

15   service for free (they always do).”

16          159.    On December 21, 2013, Professor Chan’s son, John Chan, emailed Xanthe to ask

17   for her help in securing a job at JHL. The two then discussed over email employment

18   possibilities at both Genentech and JHL. On December 24, 2013, Xanthe emailed John Chan

19   about JHL. She told him that she had to “go to the lab to coach and help” with JHL’s formulation

20   efforts, and that she was effectively in charge of JHL while the company’s executives were in the

21   United States for the holidays:

22          I have been at JHL as a consultant on formulation development since Dec.
            1st, my last day is this Friday, 12/27. Therefore, I have been out of my office at
23
            Genentech for almost a month and have no no [sic] idea if there is any opening in
24          my department or the drug delivery group. I will update you the chance of having
            a job at Genentech when I return to work after the New Year.
25
            The chance for you to have a job at JHL may be higher if you don’t mind the
26          salary. They are still hiring. I think they need more people working on
            formulation (so far there is only one person). I have to go to the lab to coach
27
            and help. All the senior people are back in the US for the holidays and I am
28          the only one left behind to [be] in charge of the company this week. They have
            no Christmas day off (I have to go to work tomorrow, Dec. 25th).
                                                      40
                                                 COMPLAINT
                                                   Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 41 of 73


 1   (emphasis added).
 2          160.    Xanthe returned to Genentech on or about January 2, 2014. Her work for JHL,

 3   however, continued unabated. On February 13, 2014, Xanthe emailed John Chan to let him know

 4   that she had asked JHL to create a position of “formulation scientist” for him.

 5          161.    Chan ultimately had a telephone interview with Rose Lin on February 20, 2014,

 6   during which they discussed salary, bonus, stock options, holidays, and so on. When reporting

 7   back to Xanthe about the interview, Chan wrote that his “[w]orking arrangement and role[]”

 8   would be “Formulation under you and Allen’s guidance (presumably I will be your direct

 9   report).” (emphasis added). He added, “Importantly, Rose asked if you could perform a formal

10   interview with me and send her a report.” Id. (emphasis added). Again, at this time, Xanthe was

11   employed as Principal Scientist at Genentech.

12          162.    JHL offered Chan the position on March 4, 2014. After consulting with Xanthe

13   about the offer, Chan accepted it.

14          163.    Xanthe informed Chan that she and Allen Lam had already negotiated a salary

15   increase for Chan, which would become effective after six months of employment. She also told

16   Chan that the 10,000-30,000 stock options JHL had offered him was a “generous” amount

17   (comparable to the 20,000 Allen Lam received), noting that the options “will be worth a lot of

18   money when it becomes IPO.”

19          164.    According to Chan’s resume (a copy of which was found stored on Xanthe’s

20   Genentech-issued laptop computer), he was a “Project Manager + Scientist” at JHL from May

21   2014 to May 2015, and a “Project Lead + Group Leader” from June 2015 to at least July 2016.

22   Ex. A. Chan describes his role at JHL as “head of the Pulmozyme® biosimilar project.”

23          165.    Shortly after Chan took the position at JHL, Xanthe began holding frequent

24   conversations with him via Skype. Skype logs indicate that she spoke with Chan via Skype

25   nearly every week for over a year between May 2014 and August 2015, and then continued to

26   speak with him intermittently over Skype throughout 2016. This evidence comports with Chan’s

27   comment that he expected to be Xanthe’s “direct report” regarding JHL’s formulation efforts.

28          166.    On information and belief, during Xanthe’s Skype calls with Defendant Chan,

                                                       41
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 42 of 73


 1   Chan solicited, and Xanthe provided, Genentech’s confidential, proprietary, and trade secret

 2   information for Chan’s use in his role at JHL.

 3          167.    For instance, in September 2014, Xanthe and Chan communicated via Skype

 4   weekly—on September 5th, 12th, 19th, and 25th.

 5          168.    On September 29, 2014, Xanthe emailed her husband at his personal Gmail

 6   address. The subject line was “Tech report for John.” On information and belief, “John” refers to

 7   Chan, who, according to his resume, was then-employed as “Project Manager + Scientist” at JHL

 8   and working on the “Pulmozyme® biosimilar project.”

 9          169.    Xanthe instructed her husband as follows: “Make a hard copy of the report

10   attached for John. Don’t give him e-copy and tell him don’t show it to others.” (emphasis

11   added). The attachment was a confidential Genentech Technical Report with the filename

12   “TR0467.pdf.” This file is one of the Technical Reports found in Xanthe’s “Pulmozyme_JHL”

13   folder, which she appears to have saved to her hard-drive on or about August 27, 2014. The file

14   is clearly labeled as “GENENTECH Pharm R & D Technical Report – CONFIDENTIAL.” It is

15   also clearly marked “Confidential” and “Internal Only” at the bottom of the cover page. The

16   Technical Report concerns the stability and compatibility of Pulmozyme® with Stedim bags for

17   storage, shipping, and handling.

18          170.    Upon receiving the confidential Technical Report, Allen Lam replied that the

19   report appeared incomplete, having only 20 pages of 32. In response, Xanthe confirmed that the

20   document was in fact complete. Her husband replied, “Great!! I have printed that out and will

21   give it to John when he comes back tonight.”

22          171.    During this same time period, it appears that JHL was researching the use of

23   Stedim bags to store, transport, and handle its biosimilar products.

24          172.    In response to questioning during Genentech’s internal investigation, Xanthe

25   admitted that the Technical Report is a confidential Genentech document that should not have

26   been disclosed or shared with anyone outside Genentech.

27          173.    Xanthe further admitted that she stopped having weekly Skype calls with John

28   Chan because it was “too sensitive” and she didn’t “want to get into trouble.”

                                                       42
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 43 of 73


 1          174.    Xanthe also stated that Racho Jordanov and Rose Lin took her and Allen Lam out

 2   to dinner to thank Xanthe for “educating” and “sharing science” with John Chan. According to

 3   Xanthe, when she informed Jordanov and Lin that she had stopped having weekly Skype calls

 4   with John Chan because she was worried it would get her into trouble, Jordanov said he

 5   understood the concern, in light of Xanthe’s employment at Genentech.

 6          175.    Xanthe’s ongoing interactions with JHL personnel were not limited to her husband

 7   and Chan, however. Logs from Xanthe’s Genentech-issued iPhone confirm that Xanthe was

 8   discussing JHL matters with Rose Lin, including a text messaging log reflecting several

 9   communications with Lin on April 23, 2015. Xanthe suggested using FaceTime to call Lin in

10   Taiwan, and asked that Lin “[p]lease also read the email that Allen sent first.” Upon information

11   and belief, Xanthe was referring to an email Allen Lam sent Rose Lin on or about April 23, 2015

12   regarding Genentech’s analytical methods for Rituxan® and their applicability to the stability

13   testing and assay validation for JHL 1101. Xanthe’s call log shows that Xanthe spoke with Rose

14   Lin via FaceTime for 27 minutes later that same day, April 23, 2015.

15          E.      The Trade Secrets at Issue
16          176.    Because Genentech is asserting a claim under the California Uniform Trade

17   Secrets Act, Civil Code Section 3426, et seq. (“CUTSA”), Genentech intends to file a statement

18   pursuant to California Code of Civil Procedure Section 2019.201. That statement will describe,

19   with reasonable particularity, the trade secrets currently at issue in this action.

20          177.    In general, the trade secrets at issue concern the following information:

21                  a)      Genentech’s validated proprietary analytical methods to test and ensure the

22   stability, potency, purity, chemical composition and identity, and quality of its Pulmozyme®,

23   Rituxan®, Avastin®, and Herceptin® medicines;

24                  b)      Genentech’s proprietary information regarding the development and

25   selection of a formulation for Pulmozyme®, Rituxan®, Avastin®, Herceptin®, and Tecentriq®;

26                  c)      The compilations of documents that Xanthe aggregated regarding

27   Pulmozyme®, Rituxan®, Avastin®, and Herceptin®;

28                  d)      Genentech’s proprietary manufacturing and operations protocols, including

                                                         43
                                                    COMPLAINT
                                                      Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 44 of 73


 1   procedures for complying with regulatory GMP standards for manufacturing processes and

 2   facilities, safety standards, equipment calibration and validation methods, procedures for starting

 3   up a new manufacturing facility, maintenance procedures, and environmental control/anti-

 4   contamination procedures; and

 5                    e)     The compilation of documents that Quach downloaded regarding

 6   Genentech’s manufacturing and operations protocols.

 7             178.   Each of these categories of information derives independent economic value from

 8   not being generally known to specialists in the biopharmaceutical field, and not being readily

 9   ascertainable through proper means by those who could obtain economic value from its disclosure

10   or use.

11             179.   Genentech has taken reasonable measures to keep the information listed in

12   paragraph 177 secret and confidential.

13             F.     JHL Biotech, Inc. continues to gain an unfair and illegal advantage through
                      use of Genentech trade secret information.
14

15             180.   As set forth above, while JHL was working to formulate biosimilars of Genentech

16   medicines, it received critical information through Xanthe, including Genentech confidential,

17   proprietary, and trade secret information. This information unquestionably gave JHL an unfair

18   and illegal advantage, which catapulted it to rapid success. Indeed, just four years after the

19   company’s founding, it entered into a deal with pharmaceutical giant Sanofi reportedly worth up

20   to $236 million. As one of JHL’s investors told the media, “I think JHL may be the fastest

21   biotech in history to go from scratch to an IPO [in Taiwan], in two and a half years.”15

22             181.   JHL knows that Genentech, as the leader in biopharmaceuticals, possesses

23   information that would be invaluable to JHL. Indeed, JHL CEO Racho Jordanov has bragged

24   about JHL’s deep connections to Genentech (although not revealing its use of stolen trade secret

25   information). As Jordanov told one reporter in April 2016: “We have more than half a dozen

26   [employees hired from Genentech]. JHL’s process-development head for cell culture is from

27   15
       Shannon Ellis, Early Stage I-Bridge Fund Seeks to Build ‘New Drug Dream Factory’ in China,
28   Dec. 16, 2015, http://www.bioworld.com/content/early-stage-i-bridge-fund-seeks-build-new-
     drug-dream-factory-china-0.
                                                       44
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 45 of 73


 1   Genentech. The process-development head for purification, from Genentech. The vice president

 2   of manufacturing, from Genentech. Rose and I have 40 years together at Genentech. The head of

 3   quality is from Genentech. We have a team that has 200 years’ experience.”

 4          182.    Jordanov has repeatedly attempted to solicit confidential, proprietary, and trade

 5   secret information from current Genentech employees. For example, in March 2014, Jordanov

 6   used LinkedIn to ask a current Genentech employee for help finding “someone to help me with

 7   purification of dnase [Pulmozyme®]?” Realizing that Jordanov’s request was out of bounds, the

 8   employee responded, “Seriously, Racho?! As a Genentech employee, why would I do that?”

 9   Similarly, in February 2013, Jordanov reached out to a different Genentech employee seeking a

10   template for a cell line development service agreement. Jordanov has also repeatedly attempted

11   to lure Genentech employees to JHL as JHL has progressed further towards commercializing its

12   biosimilar drugs.

13          183.    Lin has also repeatedly contacted current Genentech employees for help and

14   advice regarding her efforts on behalf of Eusol and JHL, as well as to recruit Genentech

15   employees to JHL.

16          184.    JHL quickly raised more than $135 million in private investment and venture

17   capital funding. Investors and financial backers include Kleiner Perkins Caufield & Byers,

18   Sequoia Capital, Biomark Capital, Milestone Capital, Fidelity, and the China Development

19   Industrial Bank. The company’s stock was publicly listed on the Taiwan Emerging Stock Board

20   (TPEx) on September 17, 2015.

21          185.    On information and belief, JHL is currently and actively attempting to

22   manufacture biosimilar pharmaceuticals that would compete directly with several of Genentech’s

23   marketed products. This includes biosimilars of Rituxan®, Pulmozyme®, Herceptin®, and

24   Avastin®.

25          186.    On February 14, 2016, JHL issued a press release touting the fact that European

26   regulatory authorities had approved a clinical trial for its Rituxan® biosimilar.16 In the press

27
     16
28     See PR Newswire, JHL Biotech Receives Approval From European Authorities to Begin
     Biosimilar Clinical Trial, Feb. 14, 2016.
                                                       45
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 46 of 73


 1   release, Jordanov explained how difficult it is to re-create Genentech’s Rituxan® medicine:

 2   “Countless international pharmaceutical companies have attempted to develop a rituximab

 3   biosimilar. Rituximab has a complex structure, and JHL had to develop a product identical in

 4   quality, safety, and efficacy to its Roche reference.”17 Jordanov touted the relative speed with

 5   which JHL had accomplished the feat, saying “JHL is the first company from Greater China to

 6   receive European approval to conduct [a] biosimilar clinical trial” and hailed the clinical trial as

 7   “the beginning of an exciting new stage in JHL’s growth.”

 8          187.    On or about December 5, 2016, JHL entered into a partnership with the French

 9   multinational pharmaceutical company Sanofi to produce and market a biosimilar to Genentech’s

10   Rituxan® therapy. As reported by industry news sources, the deal “put Sanofi’s commercial

11   prowess behind JHL’s in-development Rituxan copycat and, potentially, other drug candidates

12   from the company.”18 The deal between JHL and Sanofi is reportedly worth up to $236 million

13   in upfront and milestone payments, with $21 million paid up front alongside an $80 million
14   investment in JHL stock.19 Ex. F.
15          188.    The Sanofi pact was critical to JHL, with Jordanov calling it “a turning point in
16   JHL’s history.”
17          189.    On information and belief, JHL continues to possess, use, and benefit from the
18   Genentech confidential, proprietary, and trade secret information that Defendants
19   misappropriated, currently possess on behalf of JHL, and have provided to other JHL personnel
20   over the past several years. JHL is using that information to unlawfully compete with Genentech,

21   both in the biosimilar market and in its pursuit of novel molecules that compete directly with

22   Genentech’s medicines.

23          190.    In March 2017, JHL announced that the first European patient in a Phase I clinical

24   trial of its Rituxan® biosimilar (JHL 1101) had been dosed, and recently reported on its website

25   that as of March 2018, it has over 80 patients enrolled in that ongoing study.

26   17
        Roche refers to Genentech’s parent company. See supra ¶ 43.
27   18
        Eric Palmer, Sanofi, JHL Biotech Strike Rituxan Biosimilar Pact Worth Up To $236M,
     FiercePharma, Dec. 5, 2015.
28   19
        PR Newswire, Sanofi & JHL Announce Strategic Biologics Alliance in China, Dec. 5, 2016.
                                                        46
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 47 of 73


 1          191.    JHL has also made huge strides toward marketing biosimilars of three other

 2   Genentech medicines. On March 1, 2018, JHL became the first biosimilar manufacturer to

 3   receive regulatory approval to conduct clinical trials of a Pulmozyme® biosimilar. On April 16,

 4   2018, JHL received approval to conduct Phase I trials of its Avastin® biosimilar in China. That

 5   trial comes in addition to JHL’s ongoing Phase I trial of that product in Bulgaria, which European

 6   authorities authorized in February 2018, and its Phase III clinical trials of its Avastin® and

 7   Herceptin® biosimilars. In addition, in July 2018, JHL announced that it received regulatory

 8   approval to conduct its Phase I clinical trials of its Rituxan® biosimilar in China and its Phase III

 9   clinical trial of its Rituxan® biosimilar globally.

10          192.    JHL’s dramatic rise to the top in the crowded field of aspiring biosimilar

11   manufacturers has not gone unnoticed. In November 2017, JHL was named #19 on the Deloitte

12   Technology Fast 500™ Asia Pacific” List, which recognizes “the fastest growing Asia Pacific

13   companies in the life sciences, software and hardware tech sectors.”

14          193.    On February 1, 2018, JHL announced that it would voluntarily delist its shares

15   from TPEx, in order to more effectively “pursue its planned expansion activities and to explore

16   various fundraising strategies (including potentially listing on an overseas exchange).” JHL

17   Biotech, Inc. JHL Biotech Shareholders Vote to Voluntarily Delist from Taiwan Exchange, PR

18   Newswire, Feb. 1, 2018.

19          G.      In mid-2017, JHL accessed Genentech’s secure document control system
                    through its agent, James Quach, who stole a large set of documents containing
20                  confidential, proprietary, and trade secret information.

21          194.    In mid-2017, the conspiracy to misappropriate Genentech’s trade secrets expanded

22   to include Defendant James Quach, who—with Xanthe’s assistance—obtained unauthorized

23   access to Genentech’s password-protected systems for the specific purpose of downloading

24   hundreds of highly sensitive Genentech manufacturing protocols, procedures and other

25   documents, and absconded with them to Wuhan, China, where he took a job in JHL’s

26   manufacturing facility.

27          195.    On or about April 4, 2017, Defendant Quach was fired from Genentech for

28   unacceptable performance. Concurrent with his termination, Quach’s authorization to use

                                                           47
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 48 of 73


 1   Genentech’s computer network was revoked and his access deactivated.

 2            196.   On or about May 6, 2017, Quach emailed Xanthe a copy of his resume from his

 3   personal email account, saying, “I am very interested in Roslyn’s project and any other job

 4   opportunities. I hope I spell [sic] her name right.” Xanthe responded that same day, asking

 5   Quach to call her for more information “about the job openings at JHL Biotech.” She also

 6   clarified, “[m]y friend’s name is called [sic] Rose Lin,” referring to the co-founder of JHL.

 7            197.   With Xanthe’s advice and support, Quach sought out and was hired for a position

 8   at JHL’s facility in Wuhan, China.

 9            198.   Shortly before departing for this new role, Quach arranged with Xanthe to use her

10   login credentials to access Genentech’s document control system, Condor, for the purpose of

11   downloading numerous documents containing Genentech’s confidential, proprietary, and trade

12   secret information to take with him to JHL.

13            199.   On three separate occasions, on or about July 9, July 16, and July 26, 2017, Quach

14   went to Xanthe’s home in South San Francisco, California and, with Xanthe’s knowledge and

15   consent, used Xanthe’s credentials to access Condor and download files onto a personal USB

16   drive.

17            200.   The files Quach downloaded comprise Genentech’s procedures for complying with

18   regulatory GMP standards. Genentech developed these detailed specifications through years of

19   analysis and testing, and kept them strictly confidential. These documents would provide a

20   lucrative shortcut for a competing biopharmaceutical manufacturer such as JHL to gain regulatory

21   approval for their manufacturing and quality assurance processes, and to gain a leg up on its

22   competitors in the biosimilar industry.

23            201.   Quach’s role at JHL involved managing engineering and validation activities

24   during the start-up phase of JHL’s Wuhan manufacturing facility. A critical component of this

25   role was developing procedures and specifications for the Wuhan facility to comply with GMP

26   standards.

27            202.   On information and belief, Quach took Genentech’s confidential, proprietary, and

28   trade secret information with him to Wuhan for JHL’s benefit.

                                                       48
                                                   COMPLAINT
                                                     Case No.
       Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 49 of 73


 1           203.   On information and belief, upon arriving at JHL’s facility in China, Quach

 2   determined that he needed additional Genentech documents. He therefore emailed Xanthe using

 3   his personal email account, and asked her to download and send him certain additional documents

 4   from Genentech’s computer system. Xanthe did as Quach requested.

 5           H.     The Lams improperly aided several other Genentech competitors apart from
                    JHL.
 6

 7           204.   The Lams’ more recent efforts on behalf of Genentech’s competitors are not

 8   limited to JHL. In June 2012, two long-time friends of Xanthe—Jui-Lien Huang and Jeng Her—

 9   founded AP Biosciences (“APBio”). APBio secured Series A funding in April 2013.

10          205.    A presentation saved to Xanthe’s Genentech-issued laptop computer in August

11   2016 entitled “APBio antibody library & biologic pipeline for Genentech” sets forth APBio’s plan

12   to develop novel (as opposed to biosimilar) products, including one targeting anti-PD-L1, the same

13   target as Genentech’s Tecentriq® medicine.

14          206.    Although Xanthe’s direct involvement with APBio appears to have begun in 2016,

15   Xanthe had discussed potential business and consulting opportunities with both of the APBio

16   founders (Mr. Her and Ms. Huang) for many years. And throughout that time, Mr. Her well

17   understood that Xanthe was employed at Genentech, and that therefore it would be improper for

18   her to help him compete with Genentech.

19          207.    Without mentioning her connection to APBio, Xanthe introduced APBio to

20   Genentech’s business development unit in an attempt to secure a partnership between the two

21   companies. Genentech opted against working with APBio since the two companies were directly

22   competing with one another. Upon hearing that Genentech had declined to work with APBio,

23   Xanthe wrote to Mr. Her that “[d]eveloping in-house antibodies is much more rewarding. With

24   the pharmaceutical knowledge and experience that Allen and I have, we can assist and support

25   AP Biosciences to achieve this goal.” (emphasis added). Mr. Her responded, “The help you and

26   Allen may provide to us would be essential to success of the programs. We are going to set up

27   animal models once we secure some Series B funding.” (emphasis added). When he sent this

28   email, Mr. Her knew that Xanthe worked at Genentech.

                                                      49
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 50 of 73


 1          208.    The next week, on or about September 23, 2016, APBio circulated a new version

 2   of its introductory presentation to another potential partner company. That presentation expressly

 3   identified Xanthe as an APBio “Consultant” on the company’s “Leadership” team and touted

 4   Xanthe’s lead role in formulating Genentech’s medicine Tecentriq®.

 5          209.    Xanthe’s relationship with APBio continued into 2017 when Ms. Huang and Mr.

 6   Her recommended Xanthe and Allen as consultants to APBio’s partner/investor OBI. OBI

 7   consulted with Xanthe about results of stability studies for one of its leading product candidates in

 8   June 2017, while Xanthe remained employed at Genentech.

 9          I.      Xanthe and Allen Lam’s improper and illegal work for Genentech
                    competitors pre-dates their work for JHL.
10

11          210.    Although the Lams’ efforts to conspire with and provide Genentech trade secrets

12   to Genentech’s competitors reached its zenith when they worked as agents for JHL between 2013

13   and 2017, the Genentech internal investigation that uncovered their work for JHL also revealed

14   that it was the latest episode in a pattern of improper and unethical conduct. Indeed, their

15   misconduct dates back at least to 2009.

16          211.    In or about August 2009, Xanthe and Allen began to investigate ways to make

17   more money, including through consulting work and other employment, even though Xanthe

18   continued to be employed by Genentech. Xanthe and Allen pursued these opportunities with

19   competing biotech companies in knowing violation of Xanthe’s obligations under the GGOP,

20   Code of Conduct, and her Proprietary Information Agreement.

21          212.    In November 2009, Xanthe asked a longtime friend for advice regarding how

22   much to charge in consulting fees for both short and long-term projects.

23          213.    Also in late 2009 and early 2010, Xanthe and Allen Lam began communicating

24   with several individuals, including Defendant James Quach, regarding efforts to form their own

25   biotech company. The proposed company would provide contract testing and consulting services

26   regarding “Formulation Development, Method Development, Analytical Testing, Stability

27   Testing,” among other areas, and would be called “APX BioServ, LLC.” APX was to have a

28   “double meaning,” referencing both the Asia-Pacific biotech industry as well as the names of the

                                                       50
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 51 of 73


 1   company’s founders—with “A” for Allen and “X” for Xanthe. Xanthe suggested trying to

 2   incorporate the letter “J,” as well, for James (Quach) and Jui-Lien (Huang). In discussing who

 3   might sit on the new company’s board of directors, Ms. Huang (who later co-founded APBio),

 4   understood and expressed that she could not list Xanthe as a board member due to Xanthe’s

 5   “conflict of interest” in light of her employment at Genentech.

 6          214.    Xanthe also worked for established biotech firms while employed at Genentech.

 7   In December 2009, Xanthe and Allen Lam traveled together to Taiwan, in part to visit Genentech

 8   competitor Eusol Biotech Co., Ltd. (“Eusol”).

 9          215.    Eusol is a Taiwanese biotechnology company focused on developing treatments

10   for spinal cord and peripheral nerve injuries. In 2009 and 2010, Rose Lin was Eusol’s plant

11   manager.

12          216.    Between December 2009 and May 2010, Xanthe downloaded to her Genentech-

13   issued computer hundreds of confidential, proprietary, and trade secret Genentech documents that

14   would be helpful to Eusol’s formulation efforts. Xanthe organized those documents, alongside

15   Eusol documents, in folders and subfolders on her computer.

16          217.    In May 2010, the Lams returned to Taiwan so that they could both consult for

17   Eusol. Between May 11 and 28, 2010, Xanthe provided “[o]n-site consulting services” to Eusol.

18   Xanthe hid these activities from her supervisors and colleagues at Genentech, falsely stating that

19   she was traveling to Taiwan for a “vacation.”

20          218.    After the Lams returned from Taiwan in May 2010, they continued to consult for

21   Eusol. Indeed, Xanthe stated in email correspondence that Eusol employees sent her and Allen

22   “questions via email every week.”

23          219.    Also in May 2010, Rose Lin invited Xanthe to give “a presentation of

24   formulation” at Taiwan’s Development Center for Biotechnology (“DCB”), which is a Taiwanese

25   preclinical research and service institute for biopharmaceutical development. Lin understood that

26   Xanthe worked for Genentech at the time she extended the invitation.

27          220.    Xanthe understood that giving the DCB presentation violated Genentech policy.

28   On May 5, 2010, Xanthe emailed one of her interlocutors in Taiwan to request that she not tell

                                                       51
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 52 of 73


 1   Xanthe’s supervisor at Genentech about the presentation. Xanthe explained that she had not had

 2   “time to go through the approval process for presenting outside Genentech.” It was agreed that

 3   the presentation would be kept secret from Genentech. Xanthe also informed a friend about the

 4   presentation, adding “[p]lease don’t forward to anyone.”

 5          221.    On May 7, 2010, before leaving for Taiwan, Xanthe used her Genentech email

 6   account to send Allen two documents, both entitled “DCB presentation.” Xanthe instructed Allen

 7   to download the documents.

 8          222.    Xanthe gave the presentation on May 14, 2010, and received a “speech fee.”

 9          223.    Around the same time period, Xanthe and Allen Lam also began consulting for

10   Genentech competitor Mycenax Biotech, Inc. (“Mycenax”). Mycenax is a Taiwanese company

11   focused on developing and manufacturing biologics.

12          224.    Mycenax has worked on developing drugs that are biosimilar to various Genentech

13   medicines, including Avastin®, Herceptin®, and Actemra®.

14          225.    In December 2010, the Lams entered into a consultancy agreement with Mycenax

15   under which they were to provide services relating to “chemistry, manufacturing, and control as

16   these apply to the manufacture and quality of biopharmaceuticals.”

17          226.    Also in December 2010, the Lams entered into a confidentiality agreement with

18   Mycenax regarding its “development of biopharmaceuticals.” The Lams also helped Mycenax to

19   locate a lab in the United States.

20          227.    Xanthe created various Mycenax-related folders on her Genentech-issued

21   computer. The folders included Genentech’s confidential, proprietary, and trade secret

22   information, which she stored alongside Mycenax documents and test results.

23          228.    On information and belief, Xanthe and Allen continued to consult for Mycenax

24   through at least December 2014, and provided Mycenax with Genentech’s confidential,

25   proprietary, and trade secret information during that time.

26          J.      Xanthe attempted to cover the tracks of her work for competitors.
27          229.     Xanthe knew full well that her conduct was unlawful and inappropriate. She

28   frequently asked her non-Genentech colleagues not to forward her emails, not to discuss certain

                                                       52
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 53 of 73


 1   matters with Genentech, or to communicate with her through her personal email rather than her

 2   Genentech email.

 3          230.     Logs obtained from Xanthe’s Genentech-issued laptop computer reveal that she

 4   frequently used a web-browser to access her personal email accounts, and downloaded JHL (and

 5   APBio) related files using one or more of her personal Gmail accounts.

 6          231.     Most tellingly, Xanthe appears to have deleted many of the files she stored on her

 7   Genentech laptop computer in order to prevent Genentech from knowing she had them. Logs

 8   obtained from her laptop’s automatic back-up program show that on or about January 31, 2017,

 9   Xanthe’s laptop contained folders for JHL, Eusol, and Mycenax, as well as files relevant to

10   APBio. In mid-March 2017, however, Xanthe needed her laptop repaired due to a battery

11   problem. She contacted Genentech’s IT department and requested either a repair or a new

12   computer. Genentech’s IT department provided Xanthe with a new laptop computer. In the

13   process, Xanthe provided Genentech’s IT department with her old laptop computer—the same

14   machine that she had taken with her to Taiwan during her on-site stint at JHL, and which

15   contained the confidential, proprietary, and trade secret information alleged herein.

16          232.     Genentech performed a forensic analysis of Xanthe’s old laptop computer. Upon

17   doing so, Genentech found that all of the folders and files relating to the misconduct described

18   herein had been deleted prior to Xanthe’s returning the laptop computer to Genentech.

19          K.       Defendants acted with oppression and malice in a willful attempt to harm
                     Genentech.
20

21          233.     As set forth above, Defendant JHL acted with oppression and malice, knowingly

22   accepting and using Genentech’s confidential, proprietary, and trade secret information for its

23   own benefit.

24          234.     As set forth above, Defendants Racho Jordanov and Rose Lin are officers,

25   directors, and managing agents of JHL, serving as JHL’s President/CEO and General Manager,

26   respectively.

27          235.     Jordanov and Lin had advance notice that Xanthe was unfit to work for and

28   provide assistance to JHL in light of her ongoing employment at Genentech. Nonetheless, JHL

                                                       53
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 54 of 73


 1   employed Xanthe in conscious disregard of Genentech’s rights.

 2             236.   Jordanov and Lin authorized and ratified Xanthe’s wrongful conduct alleged

 3   herein.

 4             237.   As set forth above, Defendant Xanthe Lam acted with oppression and malice,

 5   knowingly violating her duty of loyalty to Genentech, and knowingly misappropriating

 6   Genentech’s confidential, proprietary, and trade secret information for her own benefit, and the

 7   benefit of her co-Defendants.

 8             238.   As set forth above, Defendant Allen Lam acted with oppression and malice,

 9   knowingly aiding Xanthe as she violated her duty of loyalty to Genentech, and knowingly

10   misappropriating Genentech’s confidential, proprietary, and trade secret information for his own

11   benefit, and the benefit of his co-Defendants.

12             239.   As set forth above, Defendant Racho Jordanov acted with oppression and malice,

13   knowingly misappropriating Genentech’s confidential, proprietary, and trade secret information

14   with the assistance of Xanthe and Allen Lam for his own benefit and the benefit of JHL.

15   Specifically, Jordanov solicited Genentech’s confidential proprietary, and trade secret information

16   from Xanthe despite the fact that he knew she was employed by Genentech and knew that she

17   was bound by a duty of confidentiality to Genentech. Defendant Jordanov also had advance

18   notice that Xanthe was unfit to work for and provide assistance to JHL in light of her ongoing

19   employment at Genentech. Nonetheless, he solicited and retained the services of Xanthe in

20   conscious disregard of Genentech’s rights.

21             240.   As set forth above, Defendant Rose Lin acted with oppression and malice,

22   knowingly misappropriating Genentech’s confidential, proprietary, and trade secret information

23   with the assistance of Xanthe and Allen Lam for her own benefit and the benefit of JHL.

24   Specifically, Lin solicited Genentech’s confidential proprietary, and trade secret information from

25   Xanthe despite the fact that she knew Xanthe was employed by Genentech and knew that Xanthe

26   was bound by a duty of confidentiality to Genentech. Defendant Lin also had advance notice that

27   Xanthe was unfit to work for and provide assistance to Eusol and JHL in light of her ongoing

28   employment at Genentech. Nonetheless, she solicited and retained the services of Xanthe first on

                                                       54
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 55 of 73


 1   behalf of Eusol, and then JHL, in conscious disregard of Genentech’s rights.

 2          241.    As set forth above, Defendant John Chan acted with oppression and malice,

 3   knowingly misappropriating Genentech’s confidential, proprietary, and trade secret information

 4   with the assistance of Xanthe and Allen Lam for his own benefit and the benefit of JHL.

 5   Specifically, Chan solicited Genentech’s confidential proprietary, and trade secret information

 6   from Xanthe despite the fact that he knew she was employed by Genentech and knew or should

 7   have known that she was bound by a duty of confidentiality to Genentech.

 8          242.    As set forth above, Defendant James Quach acted with oppression and malice,

 9   knowingly misappropriating Genentech’s confidential, proprietary, and trade secret information

10   with the assistance of Xanthe for his own benefit and the benefit of JHL. As a former Genentech

11   employee and a signatory of Genentech’s Proprietary Information Agreement, Quach knew that

12   Xanthe was not authorized to provide him access to Genentech’s document control system and

13   that the information on that system constituted Genentech trade secrets. He nonetheless solicited

14   and received access to that system through Xanthe and used it to steal highly valuable information

15   on JHL’s behalf.

16          L.      Genentech discovered Xanthe’s unlawful and improper activities in October
                    2016, and immediately investigated and worked with law enforcement
17                  authorities to protect its property and obtain evidence necessary for legal
                    action.
18

19          243.    Defendants’ unlawful conduct is continuous and ongoing. Without prompt relief,

20   Genentech will continue to suffer harm from Defendants’ possession and use of Genentech’s

21   confidential, proprietary, and trade secret information.

22          244.     Genentech first received notice of the allegations described herein on or about

23   October 11, 2016, via a tip received from a Genentech employee who was concerned that Xanthe

24   was engaged in improper consulting activities outside of Genentech.

25          245.    Specifically, the employee forwarded to a manager the APBio slide deck

26   referenced in paragraph 208 above, which listed Xanthe as a “Consultant” and part of the

27   company’s “Leadership.” The slide deck further described Xanthe as a “Principle [sic] scientist

28   at Genentech” who was “[i]n charge of many pre-clinical antibody development projects,

                                                       55
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 56 of 73


 1   including MPDL3280A.” MPDL3280A is another name for Genentech’s medicine, Tecentriq®.

 2          246.    Prior to that confidential tip, Genentech had no reasonable basis to investigate

 3   Xanthe or her improper activities.

 4          247.    Genentech’s Healthcare Compliance Office (“HCO”) launched an internal

 5   investigation. The investigation involved interviewing relevant Genentech personnel and

 6   collecting and monitoring Xanthe’s email and electronic files, among other things. The

 7   allegations set forth herein are derived in large part from that internal investigation.

 8          248.    Genentech also promptly notified the U.S. Attorney’s Office, which launched its

 9   own independent criminal investigation. Genentech cooperated fully with that investigation,

10   but—at the government’s request—was careful not to alert Xanthe or any of her co-conspirators

11   to the investigation as it proceeded. Accordingly, Genentech refrained from taking immediate

12   employment action against Xanthe. Instead, Genentech allowed her to continue her employment,

13   while Genentech closely tracked and reviewed her emails, downloads, and electronic files.

14          249.    In August 2017, Genentech’s investigation revealed suspicious downloading

15   activity under Xanthe’s account. Unbeknownst to Genentech, Xanthe had granted James Quach

16   access to Genentech’s network, and he was downloading hundreds of confidential files from

17   Genentech’s secure repository.

18          250.    Responding to a duly issued government subpoena, Genentech provided evidence

19   related to those downloads to the U.S. Attorney’s Office.

20          251.    Shortly after that, on September 11, 2017, the Federal Bureau of Investigation

21   executed a search on the Lams’ home and interviewed Xanthe. That same day, Genentech

22   informed Xanthe of its investigation into her misconduct.

23          252.    Throughout law enforcement’s involvement in the conduct at issue here,

24   Genentech has cooperated with the FBI and the United States Attorney’s Office for the Northern

25   District of California to ensure that their criminal investigation would not be jeopardized by the

26   filing of this lawsuit. Genentech, therefore, has refrained from filing this complaint until now.

27          M.      Xanthe has admitted to the vast majority of the allegations contained in this
                    complaint.
28
            253.     On September 11, 2017, Xanthe voluntarily met with Genentech’s counsel at
                                                         56
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 57 of 73


 1   Genentech’s headquarters to discuss the matters revealed in Genentech’s internal investigation.

 2   Wishing to provide further information to Genentech, Xanthe requested an additional meeting

 3   with Genentech, which took place at Genentech’s headquarters on September 18, 2017.

 4            254.   Xanthe admitted to many of the allegations contained in this complaint. Among

 5   other things, she admitted that:

 6                   a)     She used her “sabbatical” to travel to JHL in December 2013, and that she

 7   worked in JHL’s lab while there.

 8                   b)     She worked closely with John Chan while he was employed at JHL,

 9   holding weekly Skype calls with him for over a year, during which time she “coached” him in his

10   role as JHL’s formulation scientist.

11                   c)     She ultimately stopped having video conferences with John Chan because

12   it was too “sensitive” and she didn’t want to “get in trouble.”

13                   d)     She saved Genentech documents to personal external storage devices, and

14   then emailed them from home using her personal email account.

15                   e)     She created folder directories on her Genentech-issued computer,

16   organized by product, which contained Genentech confidential, proprietary, and trade secret

17   information alongside JHL documents.

18                   f)     The Genentech documents she downloaded and stored contain confidential,

19   proprietary, and trade secret information that Genentech would never share with a competitor.

20                   g)     She invited James Quach to her home on three separate occasions in July

21   2017, during which visits she (i) improperly granted him access to Genentech’s Condor system in

22   violation of Genentech’s Code of Conduct; and (ii) allowed Quach to download and save a

23   massive number of confidential Genentech documents relating to Genentech’s manufacturing

24   protocols onto an external hard-drive shortly before he left for JHL’s manufacturing plant in

25   China.

26            255.   Genentech terminated Xanthe for gross misconduct on October 13, 2017.

27            N.     James Quach admitted to improperly downloading confidential Genentech
                     information after he had left the company.
28
              256.   On October 6, 2017, Defendant James Quach voluntarily met with Genentech’s
                                                       57
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 58 of 73


 1   counsel to discuss the matters revealed in Genentech’s internal investigation. Quach admitted to

 2   many of the allegations contained in this complaint. Among other things, Quach admitted that:

 3                  a)     He accepted a position at JHL before July 2017;

 4                  b)     He visited Xanthe’s home on three separate occasions in July 2017, during

 5   which visits he used Xanthe’s credentials to access and download Genentech documents;

 6                  c)     Xanthe logged into the Genentech system, and Quach then selected

 7   documents to download, including confidential validation and process documents;

 8                  d)     Quach saved the documents to a personal thumb-drive;

 9                  e)     Quach knew the documents he accessed and downloaded using Xanthe’s

10   account were confidential and sensitive;

11                  f)     Quach traveled to Wuhan, China to work in JHL’s manufacturing facility

12   starting in August 2017; and

13                  g)     Once Quach arrived at JHL, he decided he needed additional Genentech

14   documents. He emailed Xanthe using his personal email account and asked her to download

15   certain documents from Genentech’s system and send them to him. Xanthe did as Quach

16   requested.

17          O.      The United States Government has indicted Xanthe Lam, Allen Lam, John
                    Chan, and James Quach.
18
            257.    On October 25, 2018, the United States Government indicted Defendants Xanthe
19
     Lam, Allen Lam, John Chan, and James Quach for Theft of Trade Secrets, 8 U.S.C. § 1832,
20
     violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, Aiding and Abetting under
21
     18 U.S.C. § 2, Criminal Forfeiture under 18 U.S.C. §§ 982, 1030, 1834, and 2323, and conspiracy
22
     charges relating to the trade secret theft and computer fraud charges.
23
            258.    Those charges are now pending in the U.S. District Court for the Northern District
24
     of California. See United States v. Lam et al., Case No. 18-527 (N.D. Cal. Oct. 25, 2018).
25

26

27

28

                                                       58
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 59 of 73


 1   VI.    CLAIMS FOR RELIEF

 2                                      FIRST CAUSE OF ACTION
 3         Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act

 4                                         (18 U.S.C. § 1836, et seq.)

 5                                          Against All Defendants

 6          259.     Genentech repeats and incorporates by reference all prior allegations of this

 7   Complaint as if fully set forth herein.

 8          260.     Genentech owns and possesses certain confidential, proprietary, and trade secret

 9   information, as alleged above.

10          261.     Genentech has taken reasonable measures to keep such information secret and

11   confidential.

12          262.     This confidential, proprietary, and trade secret information relates to products

13   and/or services used, sold, shipped or ordered in, or intended to be used, sold, shipped or ordered

14   in, interstate or foreign commerce.

15          263.     This confidential, proprietary, and trade secret information derives independent

16   economic value from not being generally known to, and not being readily ascertainable through

17   proper means by another person who could obtain economic value from the disclosure or use of

18   the information.

19          264.     Genentech’s confidential, proprietary, and trade secret information was made

20   available to Defendant Xanthe Lam during her employment with Genentech under circumstances

21   requiring her to maintain the information in confidence. The other Defendants acquired

22   Genentech’s confidential, proprietary and trade secret information from or through Xanthe, and

23   knew or had reason to know that the information was acquired by improper means.

24          265.     Defendants misappropriated Genentech’s confidential, proprietary and trade secret

25   information for their own benefit in the improper and unlawful manner alleged herein. Each

26   Defendant committed acts in furtherance of their misappropriation on or after May 11, 2016. On

27   information and belief, Defendants remain in improper and unlawful possession of Genentech’s

28   confidential, proprietary, and trade secret information.

                                                        59
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 60 of 73


 1          266.     As a direct and proximate result of Defendants’ misappropriation of Genentech’s

 2   confidential, proprietary, and trade secret information, Genentech has suffered and, if Defendants’

 3   conduct is not enjoined, will continue to suffer, irreparable injury and significant damages, in an

 4   amount to be proven at trial.

 5          267.     As a further direct and proximate result of Defendants’ misappropriation of

 6   Genentech’s confidential, proprietary, and trade secret information, Defendants have been or will

 7   be unjustly enriched in an amount to be proven at trial.

 8          268.     Defendants’ misappropriation of Genentech’s confidential, proprietary, and trade

 9   secret information was intentional, knowing, willful, malicious, fraudulent, and oppressive.

10          269.     Genentech has been damaged by Defendants’ misappropriation of its confidential,

11   proprietary, and trade secret information, and is entitled to its damages, in an amount to be

12   determined at trial, as well as an award of exemplary damages and attorneys’ fees.

13          270.     Because Genentech’s remedy at law is inadequate, Genentech is further entitled to,

14   preliminary and permanent injunctive relief to recover and protect its confidential, proprietary,

15   and trade secret information and other legitimate business interests.

16                                    SECOND CAUSE OF ACTION
17   Misappropriation of Trade Secrets in Violation of the California Uniform Trade Secrets Act
18                                     (Cal. Civ. Code § 3426, et seq.)
19                                         Against All Defendants
20          271.     Genentech repeats and incorporates by reference all prior allegations of this
21   Complaint as if fully set forth herein.
22          272.     Genentech owns and possesses certain confidential, proprietary, and trade secret
23   information, as alleged above.
24          273.     Genentech has taken reasonable measures to keep such information secret and
25   confidential.
26          274.     This confidential, proprietary, and trade secret information derives independent
27   economic value from not being generally known to, and not being readily ascertainable through
28   proper means by another person who could obtain economic value from the disclosure or use of
                                                       60
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 61 of 73


 1   the information.

 2          275.    Genentech’s confidential, proprietary, and trade secret information was made

 3   available to Defendant Xanthe Lam during her employment with Genentech under circumstances

 4   requiring her to maintain the information in confidence. The other Defendants acquired

 5   Genentech’s confidential, proprietary and trade secret information from or through Xanthe, and

 6   knew or had reason to know that the information was acquired by improper means.

 7          276.    Defendants misappropriated Genentech’s confidential, proprietary and trade secret

 8   information for their own benefit in the improper and unlawful manner alleged herein. On

 9   information and belief, Defendants remain in improper and unlawful possession of Genentech’s

10   confidential, proprietary, and trade secret information.

11          277.    As a direct and proximate result of Defendants’ misappropriation of Genentech’s

12   confidential, proprietary, and trade secret information, Genentech has suffered and, if Defendants’

13   conduct is not enjoined, will continue to suffer, irreparable injury and significant damages, in an

14   amount to be proven at trial.

15          278.    As a further direct and proximate result of Defendants’ misappropriation of

16   Genentech’s confidential, proprietary, and trade secret information, Defendants have been or will

17   be unjustly enriched in an amount to be proven at trial.

18          279.    Defendants’ misappropriation of Genentech’s confidential, proprietary, and trade

19   secret information was intentional, knowing, willful, malicious, fraudulent, and oppressive.

20          280.    Genentech has been damaged by Defendants’ misappropriation of its confidential,

21   proprietary, and trade secret information, and is entitled to its damages in an amount to be

22   determined at trial, as well as an award of exemplary damages and attorneys’ fees.

23          281.    Because Genentech’s remedy at law is inadequate, Genentech is further entitled to

24   preliminary and permanent injunctive relief to recover and protect its confidential, proprietary,

25   and trade secret information and other legitimate business interests.

26

27

28

                                                       61
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 62 of 73


 1                                     THIRD CAUSE OF ACTION
 2                             Conspiracy to Misappropriate Trade Secrets

 3                     (18 U.S.C. § 1836, et seq. and Cal. Civ. Code § 3426, et seq.)

 4                                         Against All Defendants

 5          282.    Genentech repeats and incorporates by reference all prior allegations of this

 6   Complaint as if fully set forth herein.

 7          283.    As set forth above, Defendant Xanthe Lam misappropriated Genentech’s trade

 8   secrets for her benefit and the benefit of her co-Defendants.

 9          284.    To the extent any of Xanthe’s co-Defendants did not directly misappropriate

10   Genentech’s trade secrets, they conspired with Xanthe to commit such wrongful act.

11          285.    Each Defendant was aware that Xanthe planned to misappropriate Genentech’s

12   trade secrets for his or its benefit, agreed with and encouraged this plan, and intended that it be

13   carried out.

14          286.    To the extent any Defendant did not have advance notice that Xanthe planned to

15   misappropriate Genentech’s trade secrets for his or its benefit, each such Defendant joined the

16   conspiracy when it knowingly received Genentech’s trade secrets from or through Xanthe.

17          287.    Xanthe and her co-Defendants, as joint tortfeasors, are jointly and severally liable

18   for the misappropriation of Genentech’s trade secrets.

19                                    FOURTH CAUSE OF ACTION
20      Breach of Contract – Employee’s Proprietary Information and Inventions Agreement
21                         Against Defendants Xanthe Lam and James Quach
22          288.    Genentech repeats and incorporates by reference all prior allegations of this
23   Complaint as if fully set forth herein.
24          289.    Xanthe Lam and Genentech entered into an “Employee’s Proprietary Information
25   and Inventions Agreement” (“Proprietary Information Agreement”) on or about August 19, 1986.
26          290.    James Quach and Genentech entered into a Proprietary Information Agreement on
27   or about September 12, 1992.
28          291.    The Proprietary Information Agreement is a valid contract to which Xanthe and

                                                        62
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 63 of 73


 1   Quach agreed to be bound “[i]n consideration of my employment or continued employment, as the

 2   case may be, and the compensation received by me from the Company from time to time.” Exs. B

 3   & C.

 4          292.    Pursuant to the Proprietary Information Agreement, Xanthe and Quach

 5   acknowledged their understanding that “[m]y employment creates a relationship of confidence and

 6   trust between me and the Company with respect to any information . . . [a]pplicable to the business

 7   of the Company.” Exs. B & C. Xanthe and Quach further acknowledged their understanding that:

 8          The Company possesses and will continue to possess information . . . which
            information has commercial value in the business in which the Company is
 9          engaged. All of the aforementioned information is hereinafter called “Proprietary
            Information.” By way of illustration, but not limitation, Proprietary Information
10          includes trade secrets, processes, formulas, data and know-how, improvements,
            inventions, techniques, marketing plans, strategies, forecasts, and customer lists.
11
     Id.
12

13          293.    Pursuant to the Proprietary Information Agreement, Xanthe and Quach agreed to

14   (1) at all times, both during and after employment with Genentech, keep Genentech’s Proprietary

15   Information confidential; (2) during their employment with Genentech, refrain from engaging in

16   any employment or activity other than for Genentech in any business in which Genentech is or

17   could become engaged; and (3) upon termination of their employment with the company for any

18   reason, return to Genentech all documents and data pertaining to their work with Genentech and

19   not take with them any documents or data containing Proprietary Information.

20          294.    Genentech has at all times fully performed its obligations under the Proprietary

21   Information Agreement.

22          295.    As set forth herein, Xanthe breached the Proprietary Information Agreement by

23   disclosing Genentech’s Proprietary Information to and/or engaging in concurrent employment or

24   other activity with Genentech competitors Eusol, Mycenax, JHL, APBio, and OBI.

25          296.    Xanthe concealed these breaches of the Proprietary Information Agreement, and

26   Genentech could not reasonably have discovered Xanthe’s secret misconduct until receiving a tip

27   in October 2016 that led to the investigation described above.

28          297.    As set forth herein, Quach breached the Proprietary Information Agreement by

                                                      63
                                                 COMPLAINT
                                                   Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 64 of 73


 1   taking documents and data containing Genentech’s Proprietary Information with him following

 2   the termination of his employment by Genentech and, on information and belief, disclosing

 3   Genentech’s Proprietary Information to JHL.

 4            298.   As a direct and proximate result of Xanthe’s and Quach’s breach of contract,

 5   Genentech has suffered irreparable injury and significant damages, in an amount to be proven at

 6   trial.

 7            299.   Genentech will continue to be directly and proximately harmed if Xanthe and

 8   Quach are not enjoined from further violating the terms of the Proprietary Information Agreement

 9   by continuing to possess documents and data pertaining to their work with Genentech and/or

10   continuing to disclose Genentech’s Proprietary Information.

11            300.   Genentech is entitled to damages sufficient to compensate for Xanthe’s and

12   Quach’s breach.

13            301.   Because Genentech’s remedy at law is inadequate, Genentech is also entitled to

14   preliminary and permanent injunctive relief to prevent irreparable harm to its legitimate business

15   interests.

16                                      FIFTH CAUSE OF ACTION
17                         Intentional Interference with Contractual Relations
18     Against Defendants JHL, Racho Jordanov, Rose Lin, Allen Lam, John Chan, and James
19                                                  Quach
20            302.   Genentech repeats and incorporates by reference all prior allegations of this
21   Complaint as if fully set forth herein.
22            303.   As set forth above, Xanthe Lam and Genentech entered into the Proprietary
23   Information Agreement, a valid contract, on or about August 19, 1986.
24            304.   On information and belief, Defendants JHL, Racho Jordanov, Rose Lin, Allen
25   Lam, John Chan, and James Quach knew that Xanthe was employed by Genentech at all relevant
26   times.
27            305.   On information and belief, as experienced participants in the biotech industry,
28   JHL, Allen, Chan, and Quach knew that by virtue of Xanthe’s employment, she would be
                                                       64
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 65 of 73


 1   contractually prohibited from engaging in employment, providing consulting services, offering

 2   technical assistance, or performing other activities, paid or unpaid, for Genentech’s direct

 3   competitors.

 4          306.    As former Genentech employees, Allen, Quach, Jordanov, and Lin were all

 5   signatories to a standard Proprietary Information Agreement signed by all Genentech employees

 6   upon acceptance of employment, and were thus personally familiar with the terms of the

 7   Proprietary Information Agreement, Exhibits B & C, and knew that Xanthe Lam was bound by

 8   those terms.

 9          307.    Defendant JHL knew of Xanthe’s Proprietary Information Agreement through its

10   CEO, Jordanov, and its General Manager, Rose Lin, both of whom were former Genentech

11   employees as well.

12          308.    JHL, Jordanov, Lin, Allen, Chan, and Quach intentionally interfered with Xanthe’s

13   contractual obligations by inducing Xanthe to engage in employment and/or other activity with

14   Genentech competitor JHL, thereby breaching her Proprietary Information Agreement with

15   Genentech.

16          309.    As set forth above, Xanthe did engage in employment and/or other activity with

17   JHL in violation of the Proprietary Information Agreement, causing damages to Genentech in an

18   amount to be proven at trial.

19          310.    JHL’s, Jordanov’s, Lin’s, Allen’s, Chan’s, and Quach’s intentional interference

20   with Xanthe’s contractual relations with Genentech was willful, malicious, fraudulent, and

21   oppressive.

22          311.    Genentech has been damaged by Defendants’ intentional interference with its

23   contractual relations, and is entitled to damages in an amount to be determined at trial, as well as

24   an award of exemplary damages and attorneys’ fees.

25                                     SIXTH CAUSE OF ACTION
26                                       Breach of Duty of Loyalty
27                                    Against Defendant Xanthe Lam
28          312.    Genentech repeats and incorporates by reference all prior allegations of this
                                                       65
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 66 of 73


 1   Complaint as if fully set forth herein.

 2            313.   Under California law, Xanthe Lam owed Genentech a duty of loyalty while she

 3   was an employee of the company.

 4            314.   As alleged herein, Xanthe consulted or otherwise worked for or on behalf of Eusol,

 5   Mycenax, JHL, APBio, and OBI—all Genentech competitors—for her own personal gain while

 6   employed by Genentech. These actions were inimical to the best interests of Genentech.

 7            315.   As a direct and proximate result of Xanthe’s actions in breach of her duty of

 8   loyalty to Genentech, Genentech has suffered significant damages, in an amount to be proven at

 9   trial.

10            316.   Genentech is entitled to damages sufficient to compensate for Xanthe’s breach.

11   Genentech is further entitled to disgorgement of Xanthe’s salary and benefits paid by Genentech

12   during her period of disloyalty, including stock-settled appreciation rights (S-SARS) and

13   restricted stock units (RSUs), as well as disgorgement of all earnings, bonuses or other

14   compensation and benefits she obtained due to her breach.

15                                   SEVENTH CAUSE OF ACTION

16                            Aiding and Abetting Breach of Duty of Loyalty
       Against Defendants JHL, Racho Jordanov, Rose Lin, Allen Lam, John Chan, and James
17                                          Quach
18            317.   Genentech repeats and incorporates by reference all prior allegations of this
19   Complaint as if fully set forth herein.
20            318.   As set forth above, Xanthe Lam owed Genentech a duty of loyalty while she was
21   an employee of the company and breached that duty to Genentech’s detriment.
22            319.   On information and belief, Defendants JHL, Racho Jordanov, Rose Lin, Allen
23   Lam, John Chan, and James Quach knew that Xanthe was employed by Genentech at all relevant
24   times.
25            320.   On information and belief, JHL, Jordanov, Lin, Allen, Chan, and Quach knew that
26   it was a breach of Xanthe’s duty of loyalty for her to work for Genentech competitors while
27   employed by Genentech.
28            321.   JHL, Jordanov, Lin, Allen, Chan, and Quach provided substantial encouragement
                                                       66
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 67 of 73


 1   and assistance to Xanthe in breaching her duty of loyalty, intended to induce Xanthe to breach her

 2   duty of loyalty, and benefitted from Xanthe’s breach.

 3          322.    As set forth above, Genentech suffered significant damages from Xanthe’s breach

 4   of her duty of loyalty. JHL’s, Jordanov’s, Lin’s, Allen’s, Chan’s, and Quach’s conduct

 5   encouraging and assisting Xanthe’s breach was a substantial factor in causing harm to Genentech.

 6          323.    JHL’s, Jordanov’s, Lin’s, Allen’s, Chan’s, and Quach’s aiding and abetting

 7   Xanthe’s breach of her duty of loyalty was willful, malicious, fraudulent, and oppressive.

 8          324.    Genentech has been damaged by Defendants’ aiding and abetting Xanthe’s breach

 9   of her duty of loyalty, and is entitled to damages in an amount to be determined at trial,

10   disgorgement of JHL’s, Jordanov’s, Lin’s, Allen’s, Chan’s, and Quach’s earnings, profits,

11   compensation and other benefits obtained due to Xanthe’s breach, and an award of exemplary

12   damages and attorneys’ fees.

13                                    EIGHTH CAUSE OF ACTION
14                           Violation of the Computer Fraud and Abuse Act
15                                             (18 U.S.C. § 1030)
16                                     Against James Quach and JHL
17          325.    Genentech repeats and incorporates by reference all prior allegations of this
18   Complaint as if fully set forth herein.
19          326.    On or about July 9, 2017, July 16, 2017, and July 26, 2017, Defendant James
20   Quach accessed Genentech’s computer network using Defendant Xanthe Lam’s credentials for
21   the purpose of downloading and misappropriating files containing Genentech’s confidential,
22   proprietary, or trade secret information for his own and JHL’s benefit.
23          327.    Quach did in fact download and save files to a personal hard drive, including a
24   collection of documents containing Genentech’s confidential, proprietary, and trade secret
25   information. On information and belief, Quach then took the misappropriated data to JHL and
26   used it for JHL’s benefit.
27          328.    Quach was acting as JHL’s agent when he accessed Genentech’s computer
28   network and misappropriated Genentech’s data.
                                                        67
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 68 of 73


 1          329.      Genentech’s computer network is a “protected computer” for purposes of the

 2   Computer Fraud and Abuse Act because it is connected to the internet and is used in or affects

 3   interstate commerce.

 4          330.      Upon Quach’s involuntary termination as a Genentech employee in April 2017,

 5   Genentech expressly revoked his authorization to access Genentech’s computer network, and

 6   Quach has remained unauthorized to access Genentech’s computer network since that time.

 7   Quach thus accessed Genentech’s computer network in or around July 2017 without

 8   authorization.

 9          331.      By virtue of his 17 years of employment at Genentech, Quach knew that non-

10   employees are not authorized to access Genentech’s computer network, and that Xanthe was not

11   empowered to authorize his access.

12          332.      Xanthe was prohibited by Genentech policies from using her credentials to enable

13   access to Genentech’s computer network by non-employees.

14          333.      Quach accessed Genentech’s computer network with an intent to defraud because

15   he intended to misappropriate Genentech’s confidential, proprietary, and trade secret information

16   for his own benefit and the benefit of JHL.

17          334.      By accessing Genentech’s computer network, Quach furthered his intended fraud

18   by wrongfully obtaining valuable property belonging to Genentech.

19          335.      As a direct and proximate result of Quach’s unauthorized access to its computer

20   network, Genentech suffered a loss in 2017 in excess of $5,000.

21                                      NINTH CAUSE OF ACTION
22                      Conspiracy to Violate the Computer Fraud and Abuse Act
23                                             (18 U.S.C. § 1030)
24                              Against Xanthe Lam, James Quach, and JHL
25          336.      Genentech repeats and incorporates by reference all prior allegations of this
26   Complaint as if fully set forth herein.
27          337.      As set forth above, on or about July 9, 2017, July 16, 2017, and July 26, 2017,
28   Defendant James Quach accessed Genentech’s computer network without authorization using
                                                        68
                                                   COMPLAINT
                                                     Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 69 of 73


 1   Defendant Xanthe Lam’s credentials.

 2          338.    Quach and Xanthe entered into an agreement to violate the Computer Fraud and

 3   Abuse Act (“CFAA”) when they arranged for Quach to use Xanthe’s credentials to gain

 4   unauthorized access to Genentech’s computer network for the purpose of downloading and

 5   misappropriating files containing Genentech’s confidential, proprietary, or trade secret

 6   information for Quach’s and JHL’s benefit.

 7          339.    Xanthe was aware that Quach planned to violate the CFAA by using her

 8   credentials to gain unauthorized access to Genentech’s computer network for his own and JHL’s

 9   benefit, and she agreed with this wrongful act and intended that it be committed.

10          340.    If Quach was not acting as JHL’s agent when he violated CFAA, JHL joined the

11   conspiracy when it knowingly received documents from Quach that were misappropriated

12   through his violation of the CFAA or when it knowingly benefitted from the information

13   contained therein through Quach’s employment.

14          341.    Xanthe and JHL, as joint tortfeasors with Quach, are jointly and severally liable

15   for Quach’s violation of the CFAA.

16                                     TENTH CAUSE OF ACTION
17                 Violation of the Computer Data Access and Fraud Act (“CDAFA”)
18                                             (Cal. Pen. Code § 502)
19                             Against Xanthe Lam, James Quach, and JHL
20          342.    Genentech repeats and incorporates by reference all prior allegations of this
21   Complaint as if fully set forth herein.
22          343.    Genentech’s computer network is a “computer network” for purposes of the
23   CDAFA because it “provides communications between one or more computer systems and
24   input/output devices, including, but not limited to, display terminals, remote systems, mobile
25   devices, and printers connected by telecommunication facilities.” Cal. Penal Code § 501(a)(2).
26          344.    As set forth above, on or about July 9, 2017, July 16, 2017, and July 26, 2017,
27   Defendant James Quach knowingly accessed Genentech’s computer network using Defendant
28   Xanthe Lam’s credentials for the purpose of downloading and misappropriating files containing
                                                          69
                                                     COMPLAINT
                                                       Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 70 of 73


 1   Genentech’s confidential, proprietary, or trade secret information for his own and JHL’s benefit.

 2   Accordingly, he “[k]nowingly accesse[d] and without permission . . . use[d]” Genentech’s

 3   “computer network in order to . . . wrongfully control or obtain . . . data.” Cal. Pen. Code §

 4   502(c)(1).

 5          345.    Knowing that Quach was no longer a Genentech employee with access to

 6   Genentech’s computer network, Xanthe nonetheless “[k]nowingly and without permission

 7   provide[d] or assist[ed] in providing a means of accessing a . . . computer network” in violation of

 8   the CDAFA. Cal. Penal Code § 502(c)(6).

 9          346.    Quach did in fact download and save files to a personal hard drive, including a

10   collection of documents containing Genentech’s confidential, proprietary, and trade secret

11   information. Accordingly, he “[k]nowingly accesse[d] and without permission t[ook], copie[d]”

12   and “ma[de] use of . . . data from a . . . computer network,” in violation of the CDAFA. Cal.

13   Penal Code § 502(c)(2).

14          347.    Quach was acting as JHL’s agent when he accessed Genentech’s computer

15   network and misappropriated Genentech’s data.

16          348.    On information and belief, Quach then took the misappropriated data to JHL and

17   used it for JHL’s benefit.

18          349.    Upon Quach’s involuntary termination as a Genentech employee in April 2017,

19   Genentech expressly revoked his authorization to access Genentech’s computer network, and

20   Quach has remained unauthorized to access Genentech’s computer network since that time.

21   Quach thus accessed Genentech’s computer network in or around July 2017 without permission.

22          350.    By virtue of his 17 years of employment at Genentech, Quach knew that non-

23   employees are not authorized to access Genentech’s computer network, and that Xanthe was not

24   empowered to authorize his access.

25          351.    Xanthe was prohibited by Genentech policies from using her credentials to enable

26   access to Genentech’s computer network by non-employees.

27          352.    When she allowed Quach to access Genentech’s computer network using her

28   credentials, Xanthe knew that Quach was or would soon be working for JHL.

                                                       70
                                                  COMPLAINT
                                                    Case No.
      Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 71 of 73


 1          353.    Quach knowingly accessed Genentech’s computer network with an intent to

 2   defraud because he intended to misappropriate Genentech’s confidential, proprietary, and trade

 3   secret information for his own benefit and the benefit of JHL.

 4          354.    By accessing Genentech’s computer network, Quach furthered his intended fraud

 5   by wrongfully obtaining valuable property belonging to Genentech. Xanthe, Quach, and JHL

 6   acted with oppression, fraud, and malice in violating the CDAFA as alleged and described herein.

 7          355.    As the owner of the computer network at issue, Genentech is entitled to

 8   compensatory damages, injunctive relief, reasonable attorneys’ fees, and punitive or exemplary

 9   damages. Cal. Penal Code § 502(e)(1),(2),(4).

10                                       PRAYER FOR RELIEF
11          WHEREFORE, Genentech respectfully requests the following relief:
12          A.      Judgment in favor of Genentech and against Defendants on each cause of action
13                  alleged herein;
14          B.      All damages caused by Defendants’ unlawful actions in an amount to be
15                  determined at trial, such damages to include actual loss and unjust enrichment;
16          C.      Exemplary and punitive damages as provided by law;
17          D.      Disgorgement of all proceeds Defendants have received from the misappropriation
18                  of Genentech’s confidential, proprietary, and/or trade secret information;
19          E.      Awarding Genentech pre-judgment and post-judgment interest;
20          F.      Attorneys’ fees, costs, and expenses incurred by Genentech in investigating this
21                  misconduct and litigating this action;
22          G.      Preliminary and permanent injunctive relief pursuant to which Defendants, and
23                  each of them, and their employees or representatives, and all persons acting in
24                  concert or participating with them are ordered, enjoined, or restrained, directly or
25                  indirectly, by any means whatsoever, as follows:
26                  a. From disclosing or using Genentech’s confidential, proprietary, and trade
27                     secret information;
28                  b. From making, testing, using, promoting, offering to sell, marketing,
                                                       71
                                                  COMPLAINT
                                                    Case No.
     Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 72 of 73


 1                commercializing, or selling biologics, therapeutics, drugs, and/or products of

 2                any kind that utilize, embody, or were developed, in whole or in part, with the

 3                benefit or use of any of Genentech’s confidential, proprietary, and/or trade

 4                secret information;

 5             c. From utilizing any processes or methods that are derived from, contain, or

 6                embody, in whole or in part, any of Genentech’s confidential, proprietary,

 7                and/or trade secret information;

 8             d. From submitting to or filing with any regulatory body any documents or other

 9                materials (in paper, electronic, or any other form, including, for example, cell

10                lines, assays, or drug substances) that are derived from, contain, or embody, in

11                whole or in part, any of Genentech’s confidential, proprietary, and/or trade

12                secret information;

13             e. Immediately to preserve and return to Genentech (i) all copies of all

14                Genentech documents and information, including without limitation any trade

15                secret and other confidential or proprietary information acquired from

16                Genentech; and (ii) all copies of all materials (in paper, electronic, or any other

17                form, including, for example, cell lines, assays, or drug substances) containing

18                any, or derived from any, Genentech information, trade secrets, or other

19                confidential or proprietary information; and

20             f. To identify each individual and entity to whom or to which Defendants and

21                any of them, and their employees or representatives, and all persons acting in

22                concert or participating with them, disclosed (i) any Genentech documents or

23                other materials (in paper, electronic, or any other form, including, for example,

24                cell lines, assays, or drug substances) or (ii) any of Genentech’s confidential,

25                proprietary, and/or trade secret information; and

26             g. To turn over to the Court any proceeds Defendants have received from the

27                misappropriation of Genentech’s confidential, proprietary, and/or trade secret

28                information, which proceeds would be held in constructive trust until the

                                                  72
                                            COMPLAINT
                                              Case No.
     Case 3:18-cv-06582-WHA Document 1 Filed 10/29/18 Page 73 of 73


 1                   conclusion of this litigation;

 2        H.     Granting Genentech such other and further relief as this Court deems just and

 3               proper.

 4                                         JURY DEMAND
 5        Genentech hereby demands a jury trial as to all issues triable before a jury.
 6

 7

 8   Dated: October 29, 2018                                KEKER, VAN NEST & PETERS LLP
 9

10                                                    By:   /s/ Elliot R. Peters
                                                            ELLIOT R. PETERS
11
                                                            Attorneys for Plaintiff
12                                                          Genentech, Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      73
                                                COMPLAINT
                                                  Case No.
